Exhibit 10.1
Buffalo Wild Wings® Franchise Agreement
Between
Buffalo Wild Wings International, Inc.
5500 Wayzata Blvd., Suite 1600
Minneapolis, MN 55416
And
Anker, Inc.
27680 Franklin Road
Southfield, MI 48034
248-894-0434
Authorized Location:
3190 Silver Lake Road
Fenton, MI 48430
Effective Date:
July 29, 2010
(To be completed by us)

 

 



--------------------------------------------------------------------------------



 



—TABLE OF CONTENTS—
BUFFALO WILD WINGS® FRANCHISE AGREEMENT

          SECTION   PAGE  
 
       
DEFINITIONS
    1  
 
       
GRANT OF LICENSE
    2  
 
       
TRADEMARK STANDARDS AND REQUIREMENTS
    4  
 
       
TERM AND RENEWAL
    5  
 
       
FACILITY STANDARDS AND MAINTENANCE
    6  
 
       
PRODUCTS AND OPERATIONS STANDARDS AND REQUIREMENTS
    10  
 
       
PERSONNEL AND SUPERVISION STANDARDS
    14  
 
       
ADVERTISING
    15  
 
       
FEES, REPORTING AND AUDIT RIGHTS
    17  
 
       
YOUR OTHER OBLIGATIONS; NONCOMPETE COVENANTS
    20  
 
       
TRANSFER OF FRANCHISE
    22  
 
       
DISPUTE RESOLUTION
    25  
 
       
DEFAULT AND TERMINATION
    26  
 
       
POST-TERM OBLIGATIONS
    28  
 
       
GENERAL PROVISIONS
    30  

          APPENDICES        
 
       
A. Trademarks
       
 
       
B. Designated Area
       
 
       
C. Addendum to Lease
       
 
       
D. Electronic Transfer of Funds Authorization
       
 
       
E. Gift Cards Affiliated Seller Agreement
       

 

 



--------------------------------------------------------------------------------



 



BUFFALO WILD WINGS® FRANCHISE AGREEMENT
This Franchise Agreement is made this 29th day of July, 2010 between BUFFALO
WILD WINGS INTERNATIONAL, INC., an Ohio corporation with its principal business
located at 5500 Wayzata Blvd., Suite 1600, Minneapolis, Minnesota 55416 (“we” or
“us”), and ANKER, INC., a Michigan corporation whose principal business address
is 27680 Franklin Road, Southfield, Michigan 48034 (“franchisee” or “you”). If
the franchisee is a corporation, partnership, limited liability company or other
legal entity, certain provisions to this Agreement also apply to its owners.
RECITALS
A. Our parent company has developed a unique system for video
entertainment-oriented, casual/fast casual restaurants that feature chicken
wings, sandwiches, unique food service and other products, beverages and
services using certain standards and specifications;
B. Many of the food and beverage products are prepared according to specified
recipes and procedures, some of which include proprietary sauces and mixes;
C. Our parent company owns the Buffalo Wild Wings® Trademark and other
trademarks used in connection with the operation of a Buffalo Wild Wings®
restaurant;
D. Our parent company has granted to us the right to sublicense the right to
develop and operate Buffalo Wild Wings® restaurants; and
E. You desire to develop and operate a Buffalo Wild Wings® restaurant and we, in
reliance on your representations, have approved your franchise application.
In consideration of the foregoing and the mutual covenants and consideration
below, you and we agree as follows:
DEFINITIONS
1. For purposes of this Agreement, the terms below have the following
definitions:
A. “Control Person” means the individual who has the authority to, and does in
fact, actively direct your business affairs in regard to the Restaurant, is
responsible for overseeing the general management of the day-to-day operations
of the Restaurant and has authority to sign on your behalf on all contracts and
commercial documents. The Control Person is identified on the Ownership and
Management Addendum attached to this Agreement.
B. “Gross Sales” includes the total revenues and receipts from the sale of all
products, services and merchandise sold in your Restaurant whether under any of
the Trademarks or otherwise, including any cover charges or fees, vending or
similar activities in your Restaurant or on its premises as well as all license
and use fees. Gross Sales excludes sales taxes.
C. “Menu Items” means the chicken wings, sandwiches and other products and
beverages prepared according to our specified recipes and procedures, as we may
modify and change them from time to time.

 

1



--------------------------------------------------------------------------------



 



D. “Principal Owner” means any person or entity who, now or hereafter, directly
or indirectly owns a 10% or greater interest in the franchisee when the
franchisee is a corporation, limited liability company, partnership, or a
similar entity. However, if we are entering into this Agreement totally or
partially based on the financial qualifications, experience, skills or
managerial qualifications of any person or entity who directly or indirectly
owns less than a 10% interest in the franchisee, we have the right to designate
that person or entity as a Principal Owner for all purposes under this
Agreement. In addition, if the franchisee is a partnership entity, then each
person or entity who, now or hereafter is or becomes a general partner is a
Principal Owner, regardless of the percentage ownership interest. If the
franchisee is one or more individuals, each individual is a Principal Owner of
the franchisee. Each franchisee must have at least one Principal Owner. Your
Principal Owner(s) are identified on the Ownership and Management Addendum
attached to this Agreement. Every time there is a change in the persons who are
your Principal Owners, you must, within 10 days from the date of each such
change, update the Ownership and Management Addendum. As used in this Agreement,
any reference to Principal Owner includes all Principal Owners.
E. “Restaurant” means the Buffalo Wild Wings® Restaurant you develop and operate
pursuant to this Agreement.
F. “System” means the Buffalo Wild Wings® System, which consists of distinctive
food and beverage products prepared according to special and confidential
recipes and formulas with unique storage, preparation, service and delivery
procedures and techniques, offered in a setting of distinctive exterior and
interior layout, design and color scheme, signage, furnishings and materials and
using certain distinctive types of facilities, equipment, supplies, ingredients,
business techniques, methods and procedures together with sales promotion
programs, all of which we may modify and change from time to time.
G. “Trademarks” means the Buffalo Wild Wings® Trademark and Service Mark that
have been registered in the United States and elsewhere and the trademarks,
service marks and trade names set forth on Appendix A, as we may modify and
change from time to time, and the trade dress and other commercial symbols used
in the Restaurant. Trade dress includes the designs, color schemes and image we
authorize you to use in the operation of the Restaurant from time to time.
H. “Unit General Manager” means the individual who (i) personally invests his or
her full time and attention and devotes his or her best efforts to the
on-premises general management of the day-to-day operations of the Restaurant
and (ii) meets our training requirements. The Unit General Manager must be
appointed at least 60 days prior to the Restaurant opening and fully trained
20 days prior to the Restaurant opening.
GRANT OF LICENSE
2. The following provisions control with respect to the license granted
hereunder:
A. Authorized Location. We grant to you the right and license to establish and
operate a retail Restaurant identified by the Buffalo Wild Wings® Trademarks or
such other marks as we may direct, to be located at 3190 Silver Lake Road,
Fenton, Michigan 48430 or a location to be designated within 90 days from the
date of this Agreement (the “Authorized Location”). When a location has been
designated by you and approved by us, it will become part of this subparagraph
2.A as if originally stated. You acknowledge and agree that our approval of a
site does not constitute a warranty of any kind, express or implied, as to the
suitability of the site for your Restaurant. You acknowledge and agree that your
acceptance of a franchise for the operation of a Restaurant at this Authorized
Location is based on your own independent investigation. If an Authorized
Location is not designated by you and approved by us within 90 days from the
date of this Agreement, we have the right to declare this Agreement null and
void without the return of any Initial Franchise Fee or other amounts paid to
us. You accept the license and undertake the obligation to operate the
Restaurant at the Authorized Location using the Trademarks and the System in
compliance with the terms and conditions of this Agreement.

 

2



--------------------------------------------------------------------------------



 



B. Designated Area. You must locate and operate the Restaurant at an Authorized
Location within the area described in Appendix B (the “Designated Area”). We and
our affiliates will not locate and operate or grant to anyone else a franchise
to locate and operate a Buffalo Wild Wings® restaurant within the Designated
Area so long as this Agreement is in effect, except as provided in subparagraph
2.D. You do not have any right to sublicense or subfranchise within or outside
of the Designated Area and do not have the right to operate more than one
Restaurant within the Designated Area.
C. Opening. You agree that the Restaurant will be open and operating by the
required open date (“Required Open Date”). If you are entering this Agreement
pursuant to an Area Development Agreement executed between you and us, the
Required Open Date is defined in the Development Schedule. If you are not
entering this Agreement pursuant to an Area Development Agreement, you and we
agree that the Required Open Date is NA. If you fail to have your Restaurant
open and in operation according to the provisions of this subparagraph 2.C, we
will have the right to terminate this Agreement without opportunity to cure
pursuant to subparagraph 13.B.2.
D. Nonexclusivity; Our Reservation of Rights. The license is limited to the
right to develop and operate one Restaurant at the Authorized Location located
in the Designated Area, and does not include (i) any right to sell products and
Menu Items identified by the Trademarks at any location other than the
Authorized Location, except for authorized catering and delivery services as
noted in subparagraph 2.E, or through any other channels or methods of
distribution, including the internet (or any other existing or future form of
electronic commerce), (ii) any right to sell products and Menu Items identified
by the Trademarks to any person or entity for resale or further distribution, or
(iii) any right to exclude, control or impose conditions on our development of
future franchised, company or affiliate owned restaurants at any time outside of
the Designated Area. You acknowledge that the consumer service area or trade
area of another Buffalo Wild Wings® restaurant may overlap with your Designated
Area.
You also acknowledge and agree that we and our affiliates have the right to
operate and franchise others the right to operate restaurants or any other
business within and outside the Designated Area under trademarks other than the
Buffalo Wild Wings® Trademarks, without compensation to any franchisee, except
that our operation of, or association or affiliation with, restaurants (through
franchising or otherwise) in the Designated Area that compete with Buffalo Wild
Wings® restaurants in the video entertainment-oriented, fast casual restaurant
segment will only occur through some form of merger or acquisition with an
existing restaurant chain (except as otherwise provided for in this
subparagraph). Outside of the Designated Area, we and our affiliates have the
right to grant other franchises or develop and operate company or affiliate
owned Buffalo Wild Wings® restaurants and offer, sell or distribute any products
or services associated with the System (now or in the future) under the
Trademarks or any other trademarks, service marks or trade names, all without
compensation to any franchisee.
We and our affiliates further have the right to offer, sell or distribute,
within and outside the Designated Area, through any distribution channel or
method, any frozen, pre-packaged items or other products or services associated
with the System (now or in the future) or identified by the Trademarks, or any
other trademarks, service marks or trade names, except for Prohibited Items (as
defined below), through any distribution channels or methods, without
compensation to any franchisee. The distribution channels or methods include,
without limitation, grocery stores, club stores, convenience stores, wholesale,
hospitals, clinics, health care facilities, business or industry locations (e.g.
manufacturing site, office building), military installations, military
commissaries or the internet (or any other existing or future form of electronic
commerce). The Prohibited Items are the following items that we will not sell in
the Designated Area through other distribution channels or methods: any retail
food service Menu Items that are cooked or prepared to be served to the end user
or customer for consumption at the retail location (unless sold at the limited
seating facilities referenced in subparagraph (i) of the paragraph above). For
example, chicken wings cooked and served to customers at a grocery store or
convenience store would be a Prohibited Item, but the sale of frozen or
pre-packaged chicken wings at a grocery store or convenience store would be a
permitted form of distribution in the Designated Area.

 

3



--------------------------------------------------------------------------------



 



You acknowledge and agree that certain locations within and outside the
Designated Area are by their nature unique and separate in character from sites
generally developed as Buffalo Wild Wings® restaurants. As a result, you agree
that the following locations (“Special Sites”) are excluded from the Designated
Area and we have the right to develop, license or franchise such locations:
(1) military bases; (2) public transportation facilities, including, without
limitation, airports and other transportation terminals; (3) sports facilities,
including race tracks; (4) student unions or other similar buildings on college
or university campuses; (5) amusement and theme parks; and (6) community and
special events.
In addition, you acknowledge and agree that, subject to your right of first
refusal as set forth below, we and our affiliates have the right to operate or
franchise within and outside the Designated Area one or more facilities selling,
for dine in or take out, all or some of the Menu Items, using the Trademarks or
any other trademarks, service marks or trade names, without compensation to any
franchisee, provided, however, that such facilities shall not have an interior
area larger than 2,400 square feet and shall not have seating capacity for more
than 48 people (“Limited Seating Facilities”). If we develop a model for a
Limited Seating Facility and determine that your Designated Territory is an
appropriate market for such a facility, we will provide to you a written offer
(“Offer”) specifying the terms and conditions for your development of the
Limited Seating Facility. You will have 90 days following your receipt of the
Offer to accept the Offer by delivering written notice to us of your acceptance,
provided that you are not in default under this Agreement or any other Agreement
with us or our affiliates. If you do not provide written notice to us within the
time period or if you are in default under this Agreement or any other agreement
with us or our affiliates, you will lose the right to develop the Limited
Seating Facility and we may develop or franchise others to develop the Limited
Seating Facility within your Designated Area. You acknowledge and agree that if
you accept the Offer, we may require you to submit a full application, pay an
initial fee and sign a new form of franchise agreement.
E. Catering and Delivery. You may not engage in catering and delivery services
and activities within or outside of the Designated Area, unless we authorize you
in writing, as further described in subparagraph 6.L. We and our affiliate
companies will not engage in catering and delivery services and activities in
the Designated Area; however, we have no obligation to enforce similar covenants
against any other franchisee.
TRADEMARK STANDARDS AND REQUIREMENTS
3. You acknowledge and agree that the Trademarks are our parent company’s
property and it has licensed the use of the Trademarks to us with the right to
sublicense to others. You further acknowledge that your right to use the
Trademarks is specifically conditioned upon the following:
A. Trademark Ownership. The Trademarks are our parent company’s valuable
property, and it is the owner of all right, title and interest in and to the
Trademarks and all past, present or future goodwill of the Restaurant and of the
business conducted at the Authorized Location that is associated with or
attributable to the Trademarks. Your use of the Trademarks will inure to our
parent company’s benefit. You may not, during or after the term of this
Agreement, engage in any conduct directly or indirectly that would infringe
upon, harm or contest our parent company’s rights in any of the Trademarks or
the goodwill associated with the Trademarks, including any use of the Trademarks
in a derogatory, negative, or other inappropriate manner in any media, including
but not limited to print or electronic media.

 

4



--------------------------------------------------------------------------------



 



B. Trademark Use. You may not use, or permit the use of, any trademarks, trade
names or service marks in connection with the Restaurant except those set forth
in Appendix A or except as we otherwise direct in writing. You may use the
Trademarks only in connection with such products and services as we specify and
only in the form and manner we prescribe in writing. You must comply with all
trademark, trade name and service mark notice marking requirements. You may use
the Trademarks only in association with products and services approved by us and
that meet our standards or requirements with respect to quality, mode and
condition of storage, production, preparation and sale, and portion and
packaging.
C. Restaurant Identification. You must use the name Buffalo Wild Wings Grill &
Bar® as the trade name of the Restaurant and you may not use any other mark or
words to identify the Restaurant without our prior written consent. You may not
use the phrase “Buffalo Wild Wings” or any of the other Trademarks as part of
the name of your corporation, partnership, limited liability company or other
similar entity. You may use the Trademarks on various materials, such as
business cards, stationery and checks, provided you (i) accurately depict the
Trademarks on the materials as we prescribe, (ii) include a statement on the
materials indicating that the business is independently owned and operated by
you, (iii) do not use the Trademarks in connection with any other trademarks,
trade names or service marks unless we specifically approve in writing prior to
such use, and (iv) make available to us, upon our request, a copy of any
materials depicting the Trademarks. You must post a prominent sign in the
Restaurant identifying you as a Buffalo Wild Wings® franchisee in a format we
deem reasonably acceptable, including an acknowledgment that you independently
own and operate the Restaurant and that the Buffalo Wild Wings® Trademark is
owned by our parent company and your use is under a license we have issued to
you. All your internal and external signs must comply at all times with our
outdoor/indoor guidelines and practices, as they are modified from time to time.
D. Litigation. In the event any person or entity improperly uses or infringes
the Trademarks or challenges your use or our use or ownership of the Trademarks,
we will control all litigation and we have the right to determine whether suit
will be instituted, prosecuted or settled, the terms of settlement and whether
any other action will be taken. You must promptly notify us of any such use or
infringement of which you are aware or any challenge or claim arising out of
your use of any Trademark. You must take reasonable steps, without compensation,
to assist us with any action we undertake. We will be responsible for our fees
and expenses with any such action, unless the challenge or claim results from
your misuse of the Trademarks in violation of this Agreement, in which case you
must reimburse us for our fees and expenses.
E. Changes. You may not make any changes or substitutions to the Trademarks
unless we direct in writing. We reserve the right to change the Trademarks at
any time. Upon receipt of our notice to change the Trademarks, you must cease
using the former Trademarks and commence using the changed Trademarks, at your
expense. If the changes to the Trademarks result in a required change to outdoor
signage, such changes will be subject to the provisions in 5.F.
TERM AND RENEWAL
4. The following provisions control with respect to the term and renewal of this
Agreement:
A. Term. The initial term of this Agreement commences on the Effective Date (as
defined in Section 15.R) and expires 20 years after the Restaurant opens for
business or the Required Open Date, which ever happens first, unless this
Agreement is sooner terminated in accordance with Paragraph 13.

 

5



--------------------------------------------------------------------------------



 



B. Renewal Term and Conditions of Renewal. You may renew your license for two
renewal terms, (the first renewal term is 10 years; the second renewal term is
5 years), provided that with respect to each renewal: (i) you have given us
written notice of your decision to renew at least 6 months but not more than
12 months prior to the end of the expiring term; (ii) you sign our then-current
form of franchise agreement (modified to reflect no additional renewal term upon
expiration and other modifications to reflect that the agreement relates to the
grant of a renewal), the terms of which may differ from this Agreement,
including higher fees and a modification to the Designated Area (although in no
event will the revised Designated Area have a residential population of the
lesser of approximately 30,000 to 40,000 or the residential population that
existed as of the Effective Date); (iii) you have complied with the provisions
of subparagraph 5.E regarding modernization and you perform any further items of
modernization and/or replacement of the building, premises, trade dress,
equipment and grounds as may be necessary for your Restaurant to conform to the
standards then applicable to new Buffalo Wild Wings restaurants, regardless of
the cost of such modernizations and/or replacements, unless we determine that
you should relocate your Restaurant because your Authorized Location no longer
meets our then-current site criteria, in which case you must comply with the 90
and 270 day relocation requirements of subparagraph 5.D; (iv) you are not in
default of this Agreement or any other agreement pertaining to the franchise
granted, have satisfied all monetary and material obligations on a timely basis
during the term and are in good standing; (v) if leasing the Restaurant premises
(and not subject to relocation under (iii) above), you have renewed the lease
and have provided written proof of your ability to remain in possession of the
premises throughout the renewal period; (vi) you comply with our then-current
training requirements; (vii) you pay us, at least 30 days prior to the end of
the expiring term, a renewal fee in the amount of $20,000; and (viii) you and
your Principal Owners and guarantors execute a general release of claims in a
form we prescribe.
C. Relocation Upon Renewal. If, as a condition of renewal, we require you to
relocate your Restaurant pursuant to subparagraph 4.B(iii) above, you may renew
your license for 20 years, provided that with respect to the renewal, you meet
all conditions stated in subparagraph 4.B.
FACILITY STANDARDS AND MAINTENANCE
5. You acknowledge and agree that we have the right to establish, from time to
time, quality standards regarding the business operations of Buffalo Wild Wings®
restaurants and stores to protect the distinction, goodwill and uniformity
symbolized by the Trademarks and the System. Accordingly, you agree to maintain
and comply with our quality standards and agree to the following terms and
conditions:
A. Restaurant Facility; Site Under Control. You are responsible for purchasing
or leasing a site that meets our site selection criteria. You must obtain our
written consent to the site. Prior to granting our consent to a site, you must
obtain and submit third-party demographic information and such other analysis
and information related to the site and market as we may require. You may not
use the Restaurant premises or Authorized Location for any purpose other than
the operation of a Buffalo Wild Wings® Restaurant during the term of this
Agreement. We make no guarantees concerning the success of the Restaurant
located on any site to which we consent.
You may not open your Restaurant for business until we have notified you in
writing that you have satisfied your pre-opening obligations as set forth in
subparagraphs 5.A and 5.B and we have approved your opening date. We are not
responsible or liable for any of your pre-opening obligations, losses or
expenses you might incur for your failure to comply with these obligations or
your failure to open by a particular date. We also are entitled to injunctive
relief or specific performance under subparagraph 12.C for your failure to
comply with your obligations.

 

6



--------------------------------------------------------------------------------



 



In the event that you plan to enter into any type of lease for the Restaurant
premises, you and your landlord must sign the Lease Addendum attached as
Appendix C. We recommend you submit the Lease Addendum to the landlord at the
beginning of your lease review and negotiation, although the terms of the Lease
Addendum may not be negotiated without our prior approval. If the landlord
requires us to negotiate the Lease Addendum, we reserve the right to charge you
a fee, which will not exceed our actual costs associated with the negotiation.
You must provide us a copy of the executed lease and Lease Addendum within 5
days of its execution. We have no responsibility for the lease; it is your sole
responsibility to evaluate, negotiate and enter into the lease for the
Restaurant premises.
You must execute, and provide us an executed copy of your lease (including an
executed copy of the Lease Addendum) or the purchase agreement for the selected
and approved site for your Restaurant within 120 days from the date of execution
of this Agreement. If you fail to have your “site under control” (execute the
lease or the purchase agreement within the periods set forth in this
subparagraph), we will have the right to terminate this Agreement without
opportunity to cure pursuant to subparagraph 13.B.2.
B. Construction; Future Alteration. You must construct and equip the Restaurant
in strict accordance with our current approved specifications and standards
pertaining to equipment, inventory, signage, fixtures, furnishings, accessory
features (including sports memorabilia) and design and layout of the building.
You may not commence construction of the Restaurant until you have received our
written consent to your building plans. If your Restaurant is not constructed
strictly according to the previously consented building plans, we will not
approve your Restaurant for opening. You will have 30 days from the date we deny
our approval for opening your Restaurant to correct all the construction
problems so that your Restaurant is strictly constructed according to the
consented building plans. If you fail to correct the problems within the 30-day
period we may immediately terminate this Agreement pursuant to subparagraph
13.B.2. If the Restaurant opening is delayed for the foregoing reasons, you will
be responsible for any losses and costs related to such delay.
Without limiting the generality of the prior paragraph, you must promptly after
obtaining possession of the site for the Restaurant: (i) retain the services of
an architect; (ii) retain the services of a general contractor and audio/visual
equipment providers and installers,; (iii) have prepared and submitted for our
approval a site survey and basic architectural plans and specifications (not for
construction) consistent with our general atmosphere, image, color scheme and
ambience requirements as set forth from time to time in the manuals for a
Buffalo Wild Wings® restaurant (including requirements for dimensions, exterior
design, materials, interior design and layout, equipment, fixtures, furniture,
signs and decorating); (iv) purchase or lease and then, in the construction of
the Restaurant, use only the approved building materials, equipment, fixtures,
audio visual equipment, furniture and signs; (v) complete the construction
and/or remodeling, equipment, fixtures, furniture and sign installation and
decorating of the Restaurant in full and strict compliance with plans and
specifications we approve and all applicable ordinances, building codes and
permit requirements without any unauthorized alterations; (vi) obtain all
customary contractors’ sworn statements and partial and final waiver;
(vii) obtain all necessary permits, licenses and architectural seals and comply
with applicable legal requirements relating to the building, signs, equipment
and premises, including, but not limited to, the Americans With Disabilities
Act; and (viii) obtain and maintain all required zoning changes, building,
utility, health, sanitation, liquor and sign permits and licenses and any other
required permits and licenses (if this Agreement is for your first Buffalo Wild
Wings® restaurant or if in any previous franchise agreement executed between you
or any of your affiliates and us, you or any of your affiliates have not met
your obligations regarding the build out of any previous Buffalo Wild Wings®
restaurant, we reserve the right to require you to retain the services of a
company specialized in assisting restaurant operators during the construction
process to assist you in submitting, processing, monitoring and obtaining in a
timely manner all necessary construction documents, licenses and permits and to
advise you throughout the construction of your Restaurant). It is your
responsibility to comply with the foregoing conditions.

 

7



--------------------------------------------------------------------------------



 



You must use the prototype architectural drawings made available to you by us
when working with your architect and general contractor. You, your affiliates or
your Principal Owners, or any person related to, or any entity controlled by
your Principal Owners may not be your general contractor unless you have
requested our approval and we have approved your request.
Your general contractor may not be your audio/visual equipment provider and
installer, unless your general contractor shows expertise in this field to our
satisfaction and is approved by us prior to performing any work.
Any change to the building plans or any replacement, reconstruction, addition or
modification in the building, interior or exterior decor or image, equipment or
signage of the Restaurant to be made after our consent is granted for initial
plans, whether at the request of you or of us, must be made in accordance with
specifications that have received our prior written consent. You may not
commence such replacement, reconstruction, addition or modification until you
have received our written consent to your revised plans.
You must begin substantial construction (site work, utility infrastructure and
building erection) of the Restaurant at least 150 days before the deadline to
open the Restaurant if the Restaurant will be in a free standing location or at
least 120 days before the deadline to open the Restaurant if the Restaurant will
be in a non-free standing location. We may require you to provide us weekly
development and construction progress reports in the form we designate from the
date you begin development until the date you open the Restaurant. For instance,
you may be required to contact the designated project manager and provide
construction manual checklists and digital photos during construction on a
weekly basis. In addition, on or before the deadlines to start construction you
must submit to us executed copies of any loan documents and any other document
that proves that you have secured adequate financing to complete the
construction of the Restaurant by the date you are obligated to have the
Restaurant open and in operation. In the event that you fail to begin
construction or to secure financing pursuant to this paragraph, we will have the
right to terminate this Agreement without opportunity to cure pursuant to
subparagraph 13.B.2.
C. Maintenance. The building, equipment, fixtures, furnishings, signage and
trade dress (including the interior and exterior appearance) employed in the
operation of your Restaurant must be maintained and refreshed in accordance with
our requirements established periodically and any of our reasonable schedules
prepared based upon periodic evaluations of the premises by our representatives.
Within a period of 30-45 days (as we determine depending on the work needed)
after the receipt of any particular report prepared following such an
evaluation, you must effect the items of maintenance we designate, including the
repair of defective items and/or the replacement of irreparable or obsolete
items of equipment and interior signage. If, however, any condition presents a
threat to customers or public health or safety, you must effect the items of
maintenance immediately, as further described in subparagraph 6.G. The items of
maintenance generally result from common wear and tear over a period of time,
accidents or lack of care. Examples include, but are not limited to, repairing
or replacing HVAC equipment, plumbing and electrical systems that are not
functioning properly; repairing a leaking roof; repairing or replacing broken
operational and audio-visual equipment; refreshing general appearance items such
as paint (interior and exterior) and landscaping; replacing worn carpet,
furniture and other furnishings; and conducting routine maintenance of areas
that affect the appearance of the Restaurant and goodwill of the Trademarks such
as the appearance of the outdoor signage, the parking lot and dumpster area.

 

8



--------------------------------------------------------------------------------



 



D. Relocation. If you need to relocate because of condemnation, destruction, or
expiration or cancellation of your lease for reasons other than your breach, we
will grant you authority to do so at a site acceptable to us that is within your
Designated Area; provided that (i) you have submitted third-party demographic
information and such other analysis and information related to the site and
market as we may require; (ii) we have consented in writing to the new site;
(iii) the new Restaurant is under construction within 90 days after you
discontinue operation of the Restaurant at the Authorized Location; and (iv) the
new Restaurant is open and operating within 270 days after construction
commences, all in accordance with our then-current standards. If you voluntarily
decide to relocate the Restaurant, your right to relocate the Restaurant will be
void and your interest in this Agreement will be voluntarily abandoned, unless
you have given us notice of your intent to relocate not less than 60 days prior
to closing the Restaurant, have procured a site that we have consented to in
writing within 60 days after closing the prior Restaurant, have opened the new
Restaurant for business within 180 days of such closure and complied with any
other conditions that we reasonably require. You must pay the costs of any
relocation, and we reserve the right to charge you for any reasonable costs that
we incur.
In the event your Restaurant is destroyed or damaged and you repair the
Restaurant at the Authorized Location (rather than relocate the Restaurant), you
must repair and reopen the Restaurant at the Authorized Location in accordance
with our then-current standards for the destroyed or damaged area within
270 days of the date of occurrence of the destruction or damage.
You do not have the right to relocate in the event you lose the right to occupy
the Restaurant premises because of the cancellation of your lease due to your
breach. The termination or cancellation of your lease due to your breach is
grounds for immediate termination under subparagraph 13.B.2.
E. Modernization or Remodel. You agree that you will make such capital
improvement or modifications necessary to modernize, redecorate and upgrade your
Restaurant, including an upgrade of your audio/visual equipment to reflect the
current image of new Buffalo Wild Wings® restaurants as reasonably requested by
Franchisor during the term of this Agreement (taking into consideration the cost
of the modernization, the life expectancy of the equipment and the
then-remaining term of this Agreement). We will not impose any new standards or
specifications requiring structural changes or remodeling of your Restaurant
more frequently than once every seven (7) years.
You must complete to our satisfaction any changes we require within a reasonable
time, not to exceed 12 months from the date you are notified of any required
changes, except for outdoor signage as set forth in subparagraph 5.F.
You acknowledge and agree that the requirements of this subparagraph 5.E are
both reasonable and necessary to ensure continued public acceptance and
patronage of Buffalo Wild Wings® restaurants and to avoid deterioration or
obsolescence in connection with the operation of the Restaurant. If you fail to
make any improvement as required by this subparagraph or perform the maintenance
described in subparagraph 5.C, we may, in addition to our other rights in this
Agreement, effect such improvement or maintenance and you must reimburse us for
the costs we incur.
Except for transfers under Subparagraph 11.G, every other transfer of any
interest in this Agreement or your business governed by Paragraph 11 or any
renewal covered by Paragraph 4 is expressly conditioned upon your compliance
with these requirements at the time of transfer or renewal.
F. Signage. The outdoor signage at your Restaurant must comply with our
then-current specifications, which we may modify and change from time to time
due to modifications to the System, including changes to the Trademarks. You
must make such changes to the outdoor signage as we require. We will pay for 1/3
of the cost to replace your outdoor signage if: (i) your Restaurant’s sign is
less than 2 years old and (ii) we require that you replace the sign within one
year from the date of notification. In any case, your failure to replace the
signage within 15 months from the date of notification will constitute a default
of this Agreement under Paragraph 13. Any upgrades to the type or size of your
outdoor signage will be at your expense.

 

9



--------------------------------------------------------------------------------



 



PRODUCTS AND OPERATIONS STANDARDS AND REQUIREMENTS
6. You must implement and abide by our requirements and recommendations directed
to enhancing substantial System uniformity. The following provisions control
with respect to products and operations:
A. Authorized Menu. Your business must be confined to the preparation and sale
of only such Menu Items and other food and beverage products as we designate and
approve in writing from time to time for sale by your Restaurant. You must offer
for sale from the Restaurant all items and only those items listed as Menu Items
and other approved food and beverage products. You must offer the full
Authorized Menu during all hours of operation. We have the right to make
modifications to these items from time to time, and you agree to comply with any
modifications. You may not offer or sell any other product or service at the
Authorized Location without our prior written consent.
B. Authorized Products and Ingredients. You must use in the operation of the
Restaurant and in the preparation of Menu Items and other food and beverage
products only the proprietary sauces and mixes and other proprietary and
non-proprietary ingredients, recipes, formulas, cooking techniques and processes
and supplies, and must prepare and serve Menu Items and products in such
portions, sizes, appearance, taste and packaging, all as we specify in our most
current product preparation materials or otherwise in writing. We will supply to
you a copy of the current product preparation materials prior to opening the
Restaurant. You acknowledge and agree that we may change these periodically and
that you are obligated to conform to the requirements. All supplies, including
containers, cups, plates, wrapping, eating utensils, and napkins, and all other
customer service materials of all descriptions and types must meet our standards
of uniformity and quality. You acknowledge that the Restaurant must at all times
maintain an inventory of ingredients, food and beverage products and other
products, material and supplies that will permit operation of the Restaurant at
maximum capacity.
C. Approved Supplies and Suppliers. We will furnish to you from time to time
lists of approved supplies or approved suppliers. You must only use approved
products, services, inventory, equipment, fixtures, furnishings, signs,
advertising materials, trademarked items and novelties, and other items or
services (collectively, “approved supplies”) in connection with the design,
construction and operation of the Restaurant as set forth in the approved
supplies and approved suppliers lists, as we may amend from time to time.
Although we do not do so for every item, we have the right to approve the
manufacturer, distributor and/or supplier of approved supplies and in some
instances, require that you use designated sources or suppliers. Along with a
number of other approval criteria, to be an approved supplier, the supplier must
have the ability to provide the product and/or service, on a national basis, to
at least 80% of the then existing Restaurants. You acknowledge and agree that
certain approved supplies may only be available from one source, and we or our
affiliates may be that source. You will pay the then-current price in effect for
all products and supplies that you purchase from us or our affiliates. All
inventory, products, materials and other items and supplies used in the
operation of the Restaurant that are not included in the approved supplies or
approved suppliers lists must conform to the specifications and standards we
establish from time to time. ALTHOUGH APPROVED OR DESIGNATED BY US, WE AND OUR
AFFILIATES MAKE NO WARRANTY AND EXPRESSLY DISCLAIM ALL WARRANTIES, INCLUDING
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WITH
RESPECT TO SERVICES, PRODUCTS, EQUIPMENT (INCLUDING, WITHOUT LIMITATION, ANY
REQUIRED COMPUTER SYSTEMS), SUPPLIES, FIXTURES, FURNISHINGS OR OTHER APPROVED
ITEMS. IN ADDITION, WE DISCLAIM ANY LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THE SERVICES RENDERED OR PRODUCTS FURNISHED BY ANY SUPPLIER APPROVED OR
DESIGNATED BY US. OUR APPROVAL OR CONSENT TO ANY SERVICES, GOODS, SUPPLIERS, OR
ANY OTHER INDIVIDUAL, ENTITY OR ANY ITEM SHALL NOT CREATE ANY LIABILITY TO US.

 

10



--------------------------------------------------------------------------------



 



D. Computer System. You must purchase and use any computer system that we
develop or select for the Restaurant, including all future updates, supplements
and modifications (the “Computer System”). The Computer System may include all
hardware and software used in the operation of the Restaurant, including
electronic point-of-sale cash registers and back office programs used to record,
analyze and report sales, labor, inventory and tax information. The computer
software package developed for use in the Restaurant may include proprietary
software. You may be required to license the proprietary software from us, an
affiliate or a third party and you also may be required to pay a software
licensing or user fee in connection with your use of the proprietary software.
All right, title and interest in the software will remain with the licensor of
the software. The computer hardware component of the Computer System must
conform to specifications we develop. We reserve the right to designate a single
source from whom you must purchase the Computer System. You acknowledge and
agree that we will have full and complete access to information and data entered
and produced by the Computer System. You must, at all times, have at the
Authorized Location internet access with a form of high speed connection as we
require and you must maintain: (i) an email account for our direct
correspondence with the Control Person; and (ii) a separate email account for
the Restaurant.
E. Serving and Promotional Items. All sales promotion material, customer
goodwill items, cartons, containers, wrappers and paper goods, eating and
serving utensils and other items, and customer convenience items used in the
sales promotion, sale and distribution of products covered by this Agreement are
subject to our approval and must, where practicable, contain one or more of the
Trademarks. We may require you to carry and offer for sale in the Restaurant a
representative supply of approved trademarked clothing and other novelty items,
including special promotional items that we develop and market from time to
time.
F. Health and Sanitation. Your Restaurant must be operated and maintained at all
times in compliance with any and all applicable health and sanitary standards
prescribed by governmental authority. You also must comply with any standards
that we prescribe. In addition to complying with such standards, if the
Restaurant is subject to any sanitary or health inspection by any governmental
authorities under which it may be rated in one or more than one classification,
it must be maintained and operated so as to be rated in the highest available
health and sanitary classification with respect to each governmental agency
inspecting the same. In the event you fail to be rated in the highest
classification or receive any notice that you are not in compliance with all
applicable health and sanitary standards, you must immediately notify us of such
failure or noncompliance.
G. Evaluations. We or our authorized representative have the right to enter your
Restaurant at all reasonable times during the business day for the purpose of
making periodic evaluations and to ascertain if the provisions of this Agreement
are being observed by you, to inspect and evaluate your building, land and
equipment, and to test, sample, inspect and evaluate your supplies, ingredients
and products, as well as the storage, preparation and formulation and the
conditions of sanitation and cleanliness in the storage, production, handling
and serving. If we determine that any condition in the Restaurant presents a
threat to customers or public health or safety, we may take whatever measures we
deem necessary, including requiring you to immediately close the Restaurant
until the situation is remedied to our satisfaction. Our inspections and
evaluations may include a “mystery shopper” program from time to time throughout
the term of this Agreement. We hire various vendors who send the “mystery
shoppers” into the Buffalo Wild Wings® restaurants. If you fail an evaluation by
us or by a mystery shopper or if we receive a specific customer complaint, you
must pay for the mystery shopper(s) we send to your Restaurant (until the issue
is resolved to our satisfaction). The current fee charged by the vendors is
approximately $100 fee per visit, which you must pay directly to the vendor. The
fee per visit includes the reimbursement of the tab paid by the mystery shopper
for the items consumed at your Restaurant and, therefore, the actual fee for
each visit will vary.

 

11



--------------------------------------------------------------------------------



 



H. Period of Operation. Subject to any contrary requirements of local law, your
Restaurant must be opened to the public and operated with the full Authorized
Menu at least 12 hours each day of the year, although you have the option to
close your Restaurant, with prior notification to us, 5 days per year, although
never 2 consecutive days (with the exception of Christmas Eve and Christmas
Day). Any variance from this provision must be authorized by us in writing. You
acknowledge and agree that if your Restaurant is closed for a period of 2
consecutive days or 5 or more days in any 12-month period without our prior
written consent, such closure constitutes your voluntary abandonment of the
franchise and business and we have the right, in addition to other remedies
provided for herein, to terminate this Agreement. Acts of force majeure, as
defined in subparagraph 16.M, preventing you temporarily from complying with the
foregoing, will suspend compliance for the duration of such interference.
I. Operating Procedures. You must adopt and use as your continuing operational
routine the required standards, service style, procedures, techniques and
management systems described in our manuals or other written materials relating
to product preparation, menu, storage, uniforms, financial management,
equipment, facility and sanitation. We will revise the manuals and these
standards, procedures, techniques and management systems periodically to meet
changing conditions of retail operation in the best interest of restaurants
operating under the Trademarks. Any required standards exist to protect our
interests in the System and the Trademarks and not for the purpose of
establishing any control or duty to take control over those matters that are
reserved to you. You must use your best efforts to promote and increase the
sales and service of Menu Items and to effect the widest and best possible
distribution throughout the Designated Area.
You acknowledge having received one copy of the manuals on loan from us for the
term of this Agreement. You acknowledge and agree that the manuals and other
system communications may only be available on the internet or other online or
computer communications. The manuals at all times are our sole property. You
must at all times treat the manuals, and the information they contain, as secret
and confidential, and must use all reasonable efforts to maintain such
information as secret and confidential. We may from time to time revise the
contents of the manuals and you expressly agree to comply with each new or
changed requirement. You must at all times ensure that your copy of the manuals
are kept current and up to date, and in the event of any dispute as to the
contents of said manuals, the terms of the master copy of the manuals that we
maintain are controlling.
J. Confidential Information. You, the Principal Owners, the Unit General
Manager, your guarantors, officers, directors, members, managers, partners,
employees or agents, or any other individual or entity related to, or controlled
by, you may not, during the term of this Agreement or thereafter, disclose,
copy, reproduce, sell or use any such information in any other business or in
any manner not specifically authorized or approved in advance in writing by us
any Confidential Information. For purposes of this Agreement, “Confidential
Information” means the whole or any portion of know-how, knowledge, methods,
specifications, processes, procedures and/or improvements regarding the business
that is valuable and secret in the sense that it is not generally known to our
competitors and any proprietary information contained in the manuals or
otherwise communicated to you in writing, verbally or through the internet or
other online or computer communications, and any other knowledge or know-how
concerning the methods of operation of the Restaurant, as well as the content of
this Agreement and any other document executed in connection with this
Agreement. Any and all Confidential Information, including, without limitation,
proprietary ingredients, sauces and mixes, secret formulas and recipes, methods,
procedures, suggested pricing, specifications, processes, materials, techniques
and other data, may not be used for any purpose other than operating the
Restaurant. We may require that you obtain nondisclosure and confidentiality
agreements in a form satisfactory to us from any persons owning a minority
interest in the franchisee, the Principal Owners, the Unit General Manager and
other key employees. You must provide executed copies of these agreements to us
upon our request. Notwithstanding the foregoing, you are authorized to disclose
the terms of this Agreement to any lender providing you financing for the
Restaurant as well as to your landlord.

 

12



--------------------------------------------------------------------------------



 



K. Vending Services. If you install or maintain on the premises any newspaper
racks, video games, jukeboxes, gum machines, games, rides, vending machines, or
other similar devices that do not meet with our approval, you must remove them
within three days from receiving written notice from us. Pool tables, cigarette
vending machines, gambling and gaming machines or games of chance are not
allowed unless you receive our prior written approval. Any income from vending
services in the Restaurant or on its premises, regardless of which person or
entity collects the money, and regardless of whether we authorized you to
install them, must be included in Gross Sales for purposes of your Royalty Fee
and Advertising Fee. Upon our written approval, the money derived from services
provided by charitable organizations or services that are for customer
convenience, such as pay phones or cash machines, will not be included in Gross
Sales.
L. Catering and Delivery Services. If you want to offer catering or delivery
service to customers, you must obtain our prior written approval, which we will
not withhold unreasonably, although we reserve the right to require you to offer
catering service to customers located within the Designated Area. Any catering
or delivery services must meet our written standards. You also must charge the
same price for products offered by the Restaurant whether delivered or catered
by or sold in the Restaurant. Any income from catering or delivery services must
be included in Gross Sales for purposes of your Royalty Fee and Advertising Fee.
M. Compliance with Law; Licenses and Permits. You must at all times maintain
your premises and conduct your Restaurant operations in compliance with all
applicable laws, regulations, codes and ordinances. You must secure and maintain
in force all required licenses, including a liquor license that permits alcohol
sales 7 days a week (full liquor Monday through Saturday and either full liquor
or at least beer only on Sundays), permits and certificates relating to your
Restaurant. If your Restaurant is open and operating and a change occurs in
applicable state or local law that does not permit liquor sales on Sundays, it
will not be deemed a breach of this Agreement. In the event your liquor license
is suspended or revoked, in addition to our right to terminate this Agreement
pursuant to subparagraph 13.B, we reserve the right to charge you the Royalty
Fee on the Gross Sales you would have received on the lost liquor sales during
the license suspension. We will estimate the Gross Sales based on the prior
year’s Gross Sales for the suspension period.
You acknowledge that you are an independent business and responsible for control
and management of your Restaurant, including, but not limited to, the hiring and
discharging of your employees and setting and paying wages and benefits of your
employees. You acknowledge that we have no power, responsibility or liability in
respect to the hiring, discharging, setting and paying of wages or related
matters.
You must immediately notify us in writing of any claim, litigation or proceeding
that arises from or affects the operation or financial condition of your Buffalo
Wild Wings® business or Restaurant, including any notices of health code
violations or liquor license violations.

 

13



--------------------------------------------------------------------------------



 



N. Participation in Internet Web Sites or Other Online Communications. You must,
at your expense, participate in our Buffalo Wild Wings® web site on the
internet, our intranet system or other online communications as we may require.
For instance, you must submit to us daily reports via our intranet system, as
further described in subparagraph 9.H. We have the right to determine the
content and use of our web site and intranet system and will establish the rules
under which franchisees may or must participate. You may not separately register
any domain name containing any of the Trademarks nor participate in any web site
that markets goods and services similar to a Buffalo Wild Wings® restaurant. You
may not use or reference the Marks in any online communication or web site
(including, without limitation, all current and future social media platforms)
absent our prior approval. We retain all rights relating to our web site and
intranet system and may alter or terminate our web site or intranet system. Your
general conduct on our web site and intranet system or other online
communications and specifically your use of the Trademarks or any advertising is
subject to the provisions of this Agreement. You acknowledge that certain
information related to your participation in our web site or intranet system may
be considered Confidential Information, including access codes and
identification codes. Your right to participate in our web site and intranet
system, or otherwise use the Trademarks or System on the internet or other
online communications, will terminate when this Agreement expires or terminates.
O. System Modifications. You acknowledge and agree that we have the right to
modify, add to or rescind any requirement, standard or specification that we
prescribe under this Agreement to adapt the System to changing conditions,
competitive circumstances, business strategies, business practices and
technological innovations and other changes as we deem appropriate. You must
comply with these modifications, additions or rescissions at your expense,
subject to the requirements of subparagraph 5.E and any other express
limitations set forth in this Agreement.
P. Suggested Pricing Policies. We may, from time to time, make suggestions to
you with regard to your pricing policies. Notwithstanding any suggestions, you
have the sole and exclusive right as to the minimum prices you charge for the
services offered at the Restaurant. We retain the right to establish maximum
prices to be charged by you for sales promotions, subject to subparagraph 8.F,
or otherwise. Any list or schedule of prices we furnish to you may, unless
otherwise specifically stated as to the maximum price, be treated as a
recommendation only and failure to accept or implement any such suggestion will
not in any way affect the relationship between you and us.
PERSONNEL AND SUPERVISION STANDARDS
7. The following provisions and conditions control with respect to personnel,
training and supervision:
A. Supervision. You must have a Control Person and a Unit General Manager that
meet our standards and qualifications at all times during the term of this
Agreement. Your Control Person and Unit General Manager must attend and
successfully complete all required training, as set forth in subparagraphs 7.B —
E. Should any actions (or inactions) of your Control Person or Unit General
Manager cause the individual to fail to meet our standards and qualifications or
should the action (or inaction) bring or tend to bring any of the Trademarks
into disrepute or impair or tend to impair your or your Restaurant’s reputation
or the goodwill of the Trademarks, your Restaurant or the Buffalo Wild Wings®
system, we have the right to require that you replace the Control Person or Unit
General Manager with an individual who meets our standards and qualifications
within 30 days. Any new Control Person or Unit General Manager must attend and
successfully complete our training requirements immediately after being
appointed by you. The Control Person and Unit General Manager must ensure that
the Restaurant is operated in accordance with the terms and conditions of this
Agreement, although this in no way relieves you of your responsibilities to do
so. Your Control Person also must be readily and continuously available to us.
In addition to the Control Person and your Unit General Manager, you must have
at least two assistant managers at all times during the term of this Agreement.

 

14



--------------------------------------------------------------------------------



 



B. Training. You must, at your expense, comply with all of the training
requirements we prescribe for the Restaurant to be developed under this
Agreement. The Control Person, the Unit General Manager and at least two of your
assistant managers must attend training and complete training to our
satisfaction (such that at all times you have 3 trained managers for your
Restaurant). All replacement managers must complete training to our
satisfaction, and must begin training within 6 weeks of the time of hire. The
training requirements may vary depending on our assessment of the experience of
the Control Person, the Unit General Manager and the assistant managers or other
factors specific to the Restaurant. In the event you are given notice of default
as set forth in subparagraphs 13.A and B and the default relates, in whole or in
part, to your failure to meet any operational standards, we have the right to
require as a condition of curing the default that you, the Control Person, the
Unit General Manager and the assistant managers, at your expense, comply with
the additional training requirements we prescribe. Any new Control Person or
Unit General Manager must comply with our training requirements. Under no
circumstances may you permit management of the Restaurant’s operations by a
person who has not successfully completed to our reasonable satisfaction all
applicable training we require.
C. Ongoing Training. We may require the Control Person, the Unit General
Manager, the assistant managers and other key employees of the Restaurant to
attend, at your expense, ongoing training at our training facility, the
Authorized Location or other location we designate. In addition, we may develop
and require you to purchase an in-restaurant training program.
D. Staffing. You will employ a sufficient number of competent and trained
employees to ensure efficient service to your customers. You must require all
your employees to work in clean uniforms approved by us, but furnished at your
cost or the employees’ cost as you may determine. No employee of yours will be
deemed to be an employee of ours for any purpose whatsoever.
E. Attendance at Meetings. You and the Control Person must attend, at your
expense, all annual franchise conventions we may hold or sponsor and all
meetings relating to new products or product preparation procedures, new
operational procedures or programs, training, restaurant management, sales or
sales promotion, or similar topics. If you or the Control Person are not able to
attend a meeting or convention, you must notify us prior to the meeting and must
have a substitute person acceptable to us attend the meeting. In addition, your
Unit General Manager(s) must attend the annual training meeting for Unit General
Managers that we may hold or sponsor, at your own expense. We reserve the right
to require that you and/or your Control Person attend any additional meetings
that we deem appropriate under special circumstances, provided however, that we
will not require more than one additional meeting every year and we will give
you written notice of any such meeting at least 10 days prior to the meeting.
ADVERTISING
8. You agree to actively promote your Restaurant, to abide by all of our
advertising requirements and to comply with the following provisions:
A. Advertising Fund. You must pay to us an Advertising Fee as set forth in
subparagraph 9.C. All Advertising Fees will be placed in an Advertising Fund
that we own and manage. On behalf of our company and affiliate owned restaurants
(except for “Special Sites”), we will pay the same Advertising Fee as similarly
situated franchised restaurants (based on age and type of location) in the same
local marketing area. The Advertising Fund is not a trust or escrow account, and
we have no fiduciary obligation to franchisees with respect to the Advertising
Fund; provided, however, we will make a good faith effort to expend such fees in
a manner that we determine is in the general best interests of the System. We
have the right to determine the expenditures of the amounts collected and the
methods of marketing, advertising, media employed and contents, terms and
conditions of marketing campaigns and promotional programs. Because of the
methods used, we are not required to spend a prorated amount on each restaurant
or in each advertising market. We have the right to make disbursements from the
Advertising Fund for expenses incurred in connection with the cost of
formulating, developing and implementing marketing, advertising and promotional
campaigns. The disbursements may include payments to us for the expense of
administering the Advertising Fund, including accounting expenses and salaries
and benefits paid to our employees engaged in the advertising functions. If
requested, we will provide you an annual unaudited statement of the financial
condition of the Advertising Fund.

 

15



--------------------------------------------------------------------------------



 



B. Required Local Expenditures. You must use your best efforts to promote and
advertise the Restaurant and participate in any local marketing and promotional
programs we establish from time to time. In addition to the Advertising Fee, you
are required to spend 1/2% of your Gross Sales on approved local marketing and
promotion. Upon our request, you must provide us with itemization and proof of
marketing and an accounting of the monies that you have spent for approved local
marketing. If you fail to make the required expenditure, we have the right to
collect and contribute the deficiency to the Advertising Fund.
C. Approved Materials. You must use only such advertising materials (including
any print, radio, television, electronic, or other media forms that may become
available in the future) as we furnish, approve or make available, and the
materials must be used only in a manner that we prescribe. Furthermore, any
promotional activities you conduct in the Restaurant or on its premises are
subject to our approval. We will not unreasonably withhold approval of any sales
promotion materials or media and activities; provided that they are current, in
good condition, in good taste and accurately depict the Trademarks. Any
point-of-sale posters or other promotional materials used by you must be current
and in good condition. We may make available at a reasonable cost to you
annually or at other reasonable intervals, a sales promotion kit containing new
(or replacement) point-of-sale and other promotional materials.
D. Advertising Cooperatives. We have the right to designate local advertising
markets and if designated, you must participate in and contribute to the
cooperative advertising and marketing programs in your designated local
advertising market. If established, you must contribute a minimum of 1/2% of
Gross Sales to the local cooperative, which satisfies the local marketing
requirement described in subparagraph 8.B. If, however, the cooperative votes to
spend a percentage greater than 1/2% per location, you must contribute such
amount. Each Buffalo Wild Wings® restaurant, including those operated by us, our
parent company or our affiliates (except Special Sites) within a designated
local advertising area is a member of the local advertising cooperative and each
restaurant has one vote on all matters requiring a vote. Each advertising
cooperative will be required to adopt governing bylaws that meet our approval.
We will provide each advertising cooperative with a sample form of bylaws,
containing certain terms and conditions that we require, although the bylaws can
not modify the voting structure set forth in this paragraph. You will be
required to contribute to the cooperative the percentage as designated by a
majority vote of the cooperative members. We reserve the right to administer the
advertising cooperatives’ funds and require payment from its members via
electronic funds transfer. The contribution amount designated by the cooperative
must be on a percentage of Gross Sales basis and per Restaurant, and must be at
least 1/2%. The members of each cooperative and their elected officers will be
responsible for the administration of the advertising cooperative. Each
advertising cooperative must engage the services of a professional advertising
agency or media buyer that meets with our approval and has expertise in the
industry and in the particular market. Further, you must obtain our written
approval of all promotional and advertising materials, creative execution and
media schedules prior to their implementation. Each advertising cooperative will
be required to prepare annual financial statements, which must be made available
to all members of the cooperative and to us upon request. Also, each advertising
cooperative must submit to us its meeting minutes upon our request. We have the
right to require advertising cooperatives to be formed, changed, dissolved or
merged.

 

16



--------------------------------------------------------------------------------



 



E. Telephone Directory Listing. You must place a separate listing, or
participate in a joint listing, in the primary yellow page directory serving the
geographic area in which your Restaurant is located. The listing must contain
such copy and proper use of the Trademarks as we specify. The cost of the
listing must be paid by you or, in the case of a joint listing, by you and other
participating Buffalo Wild Wings® restaurants. Your cost to advertise in the
yellow pages as we direct will be included as part of your local advertising
requirements under subparagraph 8.B. We will not specify an unreasonably
expensive listing; we may, however, require you to advertise in more than one
local telephone directory.
F. Participation in Certain Programs and Promotions. You must participate in all
required advertising and promotional programs we establish. If the promotional
program involves alcohol, or any Menu Item that is listed on the then-current
Buffalo Wild Wings® printed menu (including any limited time offers), we may
suggest, but will not require, that you offer the item at a price lower than the
every day menu price. You must use and honor only system-wide gift cards,
certificates and checks that we designate and you must obtain all certificates,
cards or checks from an approved supplier. We have developed a gift card program
and require that you sign the Affiliated Seller Agreement attached as
Appendix E. At the time of termination or expiration, or the transfer of your
rights under this Agreement, you must pay all amounts owed by you under the
Affiliated Seller Agreement.
G. New Restaurant Opening Promotion. You must conduct certain advertising and
public relations activities in connection with the opening of your Restaurant.
We require you to spend, in addition to the required local advertising
contribution described above, $12,500 for such opening activities, which must be
spent some time within 45 days prior and 45 days following the opening of your
Restaurant, unless otherwise approved by us. In addition, you must perform
opening advertising and promotions as required by this paragraph every time that
you (i) relocate the Restaurant or (ii) reopen the Restaurant after having it
closed for 30 days or more. Upon our request, you must provide to us proof of
these expenditures. We have the right, but not the obligation, to collect and
administer these funds on your behalf.
FEES, REPORTING AND AUDIT RIGHTS
9. You must pay the fees described below and comply with the following
provisions:
A. Initial Franchise Fee. You must pay to us a nonrefundable Initial Franchise
Fee of $0. The Initial Franchise Fee, payable in full on the date you sign this
Agreement, is earned upon receipt and is in consideration for our expenses
incurred and services rendered in granting you the franchise rights.
B. Royalty Fee. In addition to the Initial Franchise Fee, during the full term
of this Agreement and in consideration of the rights granted to you, you must
pay to us a weekly Royalty Fee. The Royalty Fee for the first half of the
initial term of this Agreement shall be an amount equal to 5% of Gross Sales.
The Royalty Fee for the second half of the initial term of this Agreement shall
be an amount equal to the greater of (i) 5% of Gross Sales or (ii) the Royalty
Fee being charged by us under our form of franchise agreement being used by us
at any time during the second half of the initial term of the Agreement (or, if
no form of franchise agreement is being used by us on such date, the Royalty Fee
being charged by us under our latest form of franchise agreement), provided that
the Royalty Fee may not be increased by more than 1/2% at any time during the
initial term of the Agreement. The amount of the Royalty Fee for any renewal
term shall be that provided in the franchise agreement executed for such renewal
term.

 

17



--------------------------------------------------------------------------------



 



C. Advertising Fee. You must pay to us a weekly Advertising Fee in an amount
equal to 3% of Gross Sales. We reserve the right to increase this percentage
upon 60 days written notice to you, provided, however, that we may not increase
the Advertising Fee by more than 1/2% per year and that the Advertising Fee will
not exceed 4% for the initial term of this Agreement. These fees are not held by
us in trust and become our property to be spent in accordance with Paragraph 8
of this Agreement.
D. Computations and Remittances. Except for the Initial Franchise Fee, you must
compute all amounts due and owing at the end of each week’s operation and
remittance for the amounts must be made to us on or before Friday of the
following week, accompanied by any reports we may require under subparagraph 9.H
of this Agreement. We reserve the right to change the reporting day of the week
for any or all amounts. You must certify the computation of the amounts in the
manner and form we specify, and you must supply to us any supporting or
supplementary materials as we reasonably require to verify the accuracy of
remittances. You waive any and all existing and future claims and offsets
against any amounts due under this Agreement, which amounts you must pay when
due. We have the right to apply or cause to be applied against amounts due to us
or any of our affiliates any amounts that we or our affiliates may hold from
time to time on your behalf or that we or our affiliates owe to you. Further, if
you are delinquent in the payment of any amounts owed to us, we have the right
to require you to prepay estimated Royalty Fees and Advertising Fees.
E. Electronic Transfer of Funds. You must sign an electronic transfer of funds
authorization, attached as Appendix D, to authorize and direct your bank or
financial institution to transfer electronically, on a weekly basis, directly to
our account or our affiliates’ and to charge to your account all amounts due to
us or our affiliates. You must maintain a balance in your account sufficient to
allow us and our affiliates to collect the amounts owed when due. You are
responsible for any penalties, fines or other similar expenses associated with
the transfer of funds described in this subparagraph.
F. Interest Charges; Late Fees. Any and all amounts that you owe to us or to our
affiliates will bear interest at the rate of 18% per annum or the maximum
contract rate of interest permitted by governing law, whichever is less, from
and after the date of accrual. In addition to interest charges on late Royalty
Fee and Advertising Fee payments, you must pay to us a service charge of $150
for each delinquent report or payment that you owe to us under this Agreement. A
payment is delinquent for any of the following reasons: (i) we do not receive
the payment on or before the date due; or (ii) there are insufficient funds in
your bank account to collect the total payment by a transfer of funds on or
after the date due. The service charge is not interest or a penalty, it is only
to compensate us for increased administrative and management costs due to late
payment.
G. Financial Planning and Management. You must record daily all sales on a cash
register tape or similar device. You must keep books and records and submit
reports as we periodically require, including but not limited to a monthly
profit plan, monthly balance sheet and monthly statement of profit and loss,
records of prices and special sales, check registers, purchase records,
invoices, sales summaries and inventories, sales tax records and returns,
payroll records, cash disbursement journals and general ledger, all of which
accurately reflect the operations and condition of your Restaurant operations.
You must compile, keep and submit to us the books, records and reports on the
forms and using the methods of bookkeeping and accounting as we periodically may
prescribe. The records that you are required to keep for your Restaurant must
include detailed daily sales, cost of sales, and other relevant records or
information maintained in an electronic media format and methodology we approve.
You must provide this information to us according to reporting formats,
methodologies and time schedules that we establish from time to time. You also
must preserve and retain the books, records and reports for not less than
36 months. You must allow us electronic and manual access to any and all records
relating to your Restaurant.

 

18



--------------------------------------------------------------------------------



 



H. Reports and Audit. You must submit your Gross Sales daily via our intranet
system. You must verify the accuracy of the Gross Sales figure by Tuesday at
midnight of each week for the preceding week. You must submit to us all reports
with respect to the preceding month by the dates and in the form and content as
we periodically prescribe. The reports we may require include, but are not
limited to, the following information for the preceding month: (i) amount of
Gross Sales and gross receipts of the Restaurant, amount of sales tax and the
computation of the Royalty Fee and the Advertising Fee; (ii) quantities of
products purchased and the sources from which each were obtained; (iii) if we
request, copies of your most recent sales tax return, monthly cash register
sales summary or details and monthly balance sheet and statement of profit and
loss, including a summary of your costs for utilities, labor, rent and other
material cost items; and (iv) if requested by us to verify your Gross Sales, all
such books and records as we may require under our audit policies published from
time to time. You also must, at your expense, submit to us within 90 days after
the end of each fiscal year a detailed balance sheet, profit and loss statement
and statement of cash flows for such fiscal year, prepared on an accrual basis
including all adjustments necessary for fair presentation of the financial
statements, including a supplemental schedule of revenue and expenses prepared
in the format we may periodically prescribe. We may require that the annual
financial statements be reviewed or audited by a certified public accountant.
You must certify all reports to be true and correct. You acknowledge and agree
that we have the right to impose these requirements on you regardless of whether
we impose the same requirement on our other franchisees.
We or our authorized representative have the right at all times during the
business day to enter the premises where your books and records relative to the
Restaurant are kept and to evaluate, copy and audit such books and records. We
also have the right to request information from your suppliers and vendors. In
the event that any evaluation or audit reveals any understatement of your Gross
Sales, Royalty Fees or Advertising Fees in any month by an individual or
combined total of 1.25% or more from data reported to us, then, in addition to
any other rights we may have (including collection of amounts owed with respect
to any understatement), you must reimburse us for all audit costs including, but
not limited to, related professional fees, travel, and room and board expenses.
Furthermore, we may conduct additional periodic audits and/or evaluations of
your books and records, at your sole expense, as we reasonably deem necessary
for up to 3 years thereafter. You acknowledge and agree that if you
intentionally understate or underreport Gross Sales, Royalty Fees or Advertising
Fees, or if a subsequent audit or evaluation conducted within the 3-year period
reveals any understatement or a variance of these fees by an individual or
combined total of 1.25% or more, in addition to any other remedies provided in
this Agreement, at law or in equity, we have the right to terminate this
Agreement in accordance with Subparagraph 13.B.2. To verify the information you
supply, we have the right to reconstruct your sales through the inventory
extension method or any other reasonable method of analyzing and reconstructing
sales. You agree to accept any such reconstruction of sales unless you provide
evidence in a form satisfactory to us of your sales within a period of 14 days
from the date of notice of understatement or variance. You must fully cooperate
with us or our representative in performing these activities and any expenses
incurred by us from your lack of cooperation shall be reimbursed by you.
We will keep your financial books, records and reports confidential, unless the
information is requested by tax authorities or used as part of a legal
proceeding or in a manner as set forth in subparagraph 11.D.8 or where your
information is grouped with similar information from other restaurants to
produce shared results like high-low ranges or average gross sales or expenses
on a system-wide or regional basis.

 

19



--------------------------------------------------------------------------------



 



YOUR OTHER OBLIGATIONS; NONCOMPETE COVENANTS
10. You agree to comply with the following terms and conditions:
A. Payment of Debts. You agree to pay promptly when due: (i) all payments,
obligations, assessments and taxes due and payable to us and our affiliates,
vendors, suppliers, lessors, federal, state or local governments, or creditors
in connection with your business; (ii) all liens and encumbrances of every kind
and character created or placed upon or against any of the property used in
connection with the Restaurant or business; and (iii) all accounts and other
indebtedness of every kind incurred by you in the conduct of the Restaurant or
business. In the event you default in making any such payment, we are
authorized, but not required, to pay the same on your behalf and you agree
promptly to reimburse us on demand for any such payment.
B. Indemnification. You hereby waive all claims against us for damages to
property or injuries to persons arising out of the operation of your Restaurant.
You must fully protect, indemnify and hold us and our owners, directors,
officers, insurers, successors and assigns and our affiliates harmless from and
against any and all claims, demands, damages and liabilities of any nature
whatsoever arising in any manner, directly or indirectly, out of or in
connection with or incidental to the operation of your Restaurant (regardless of
cause or any concurrent or contributing fault or negligence of us or our
affiliates) or any breach by you or your failure to comply with the terms and
conditions of this Agreement. We also reserve the right to select our own legal
counsel to represent our interests, and you must reimburse us for all our costs
and all attorneys’ fees immediately upon our request as they are incurred.
We hereby waive all claims against you for damages to property or injuries to
persons arising out of the operation of our company or affiliate owned
restaurants. We must fully protect, indemnify and defend you and your affiliates
and hold you and them harmless from and against any and all claims, demands,
damages and liabilities of any nature whatsoever arising in any manner, directly
or indirectly, out of or in connection with or incidental to the operation of
our company or affiliate owned restaurants (regardless of cause or any
concurrent or contributing fault or negligence of you) or any breach by us or
our failure to comply with the terms and conditions of this Agreement.
C. Insurance. You must purchase and maintain in full force and effect, at your
expense and from a company we accept, insurance that insures both you and us,
our affiliates and any other persons we designate by name. The insurance policy
or policies shall be written in accordance with the standards and specifications
(including minimum coverage amounts) set forth in writing by us from time to
time, and, at a minimum, shall include the following (except as different
coverages and policy limits may be specified for all franchisees from time to
time in writing): (i) property insurance on the Restaurant, restaurant
improvements and all fixtures, equipment, supplies and other property used in
the operation of the Restaurant; (ii) business interruption insurance that
covers your loss of income and our Royalty Fees; (iii) comprehensive general
liability insurance (which may include umbrella liability); (iv) liquor
liability insurance; (v) automobile liability insurance on all owned, hired,
rented and non-owned vehicles; and (vi) workers’ compensation and employer’s
liability insurance covering all of your employees. In addition, the required
liability insurance must (i) name Buffalo Wild Wings, Inc., Buffalo Wild Wings
International, Inc. and affiliates (collectively, “BWW Entities”) as additional
insureds; (ii) provide severability of interests and/or separation of insureds
coverage; and (iii) be primary and non-contributory with any insurance policy
carried by the BWW Entities.
You must deliver to us at commencement and thereafter annually or at our request
a proper certificate evidencing the existence of such insurance coverage and
your compliance with the provisions of this subparagraph. The insurance
certificate must show compliance with all required insurance specifications. We
also may request copies of all policies. We may from time to time modify the
required minimum limits and require additional insurance coverage, by providing
written notice to you, as conditions require, to reflect changes in relevant
circumstances, industry standards, experiences in the Buffalo Wild Wings system,
standards of liability and higher damage awards. If you do not procure and
maintain the insurance coverage required by this Agreement, we have the right,
but not the obligation, to procure insurance coverage and to charge the costs to
you, together with a reasonable fee for the expenses we incur in doing so. You
must pay these amounts to us immediately upon written notice.

 

20



--------------------------------------------------------------------------------



 



D. Noncompete Covenants. You agree that you will receive valuable training and
Confidential Information that you otherwise would not receive or have access to
but for the rights licensed to you under this Agreement. You therefore agree to
the following noncompetition covenants:
1. Unless otherwise specified, the term “you” as used in this subparagraph 10.D
includes, collectively and individually, your Control Person, all Principal
Owners, guarantors, officers, directors, members, managers, partners, as the
case may be, and holders of any ownership interest in you. We may require you to
obtain from your Control Person and other individuals identified in the
preceding sentence a signed non-compete agreement in a form satisfactory to us
that contains the non-compete provisions of this subparagraph 10.D.
2. You covenant that during the term of this Agreement you will not, either
directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person or entity, own, manage, operate, maintain, engage
in, consult with or have any interest in any restaurant or food business other
than one authorized by this Agreement or any other agreement between us and you,
except any interest you may have, at the Effective Date of this Agreement, in a
restaurant or food business other than a casual or fast casual restaurant. Under
no circumstances may you be a member of a franchisee advisory council,
committee, board or other similar group for a restaurant or food business,
unless you receive our prior written approval.
3. You covenant that you will not, for a period of 2 years after the expiration
or termination of this Agreement, regardless of the cause of termination, or
within 2 years of the sale of the Restaurant or any interest in you, either
directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any person or entity, own, manage, operate, maintain, engage
in, consult with or have any interest in (i) a casual or fast casual restaurant
that sells or offers to dispense prepared food products the same as or similar
to the type sold in Buffalo Wild Wings® restaurants; (ii) a video
entertainment-oriented, casual or fast casual restaurant or bar business; or
(iii) any business establishment that sells or offers to dispense prepared
chicken wings or legs:
a. At the premises of the former Restaurant;
b. Within a 5-mile radius of the former Restaurant; or
c. Within a 5-mile radius of the location of any other business or restaurant
using the Buffalo Wild Wings® System, whether franchised or owned by us or our
affiliates.
For purposes of this subparagraph, a video entertainment-oriented, casual or
fast casual restaurant or bar is one with more than two screens, or any screen
larger than 21 inches, available for the viewing of different events.
4. You agree that the length of time in subpart (3) will be tolled for any
period during which you are in breach of the covenants or any other period
during which we seek to enforce this Agreement. The parties agree that each of
the foregoing covenants will be construed as independent of any other covenant
or provision of this Agreement.

 

21



--------------------------------------------------------------------------------



 



TRANSFER OF FRANCHISE
11. You agree that the following provisions govern any transfer or proposed
transfer:
A. Transfers. We have entered into this Agreement with specific reliance upon
your financial qualifications, experience, skills and managerial qualifications
as being essential to the satisfactory operation of the Restaurant.
Consequently, neither your interest in this Agreement or you nor in the
Restaurant may be transferred or assigned to or assumed by any other person or
entity (the “assignee”), in whole or in part, unless you have first tendered to
us the right of first refusal to acquire this Agreement in accordance with
subparagraph 11.F, and, if we do not exercise such right, unless our prior
written consent is obtained, the transfer fee provided for in subparagraph 11.C
is paid, and the transfer conditions described in subparagraph 11.D are
satisfied. Any sale (including installment sale), lease, pledge, management
agreement, contract for deed, option agreement, assignment, bequest, gift or
otherwise, or any arrangement pursuant to which you turn over all or part of the
daily operation of the business to a person or entity who shares in the losses
or profits of the business in a manner other than as an employee will be
considered a transfer for purposes of this Agreement. Specifically, but without
limiting the generality of the foregoing, the following events constitute a
transfer and you must comply with the right of first refusal, consent, transfer
fee, and other transfer conditions in this Paragraph 11:
1. Any change or any series of changes in the percentage of the franchisee
entity owned, directly or indirectly, by any Principal Owner which results in
any addition or deletion of any person or entity who qualifies as a Principal
Owner;
2. Any change in the general partner of a franchisee that is a general, limited
or other partnership entity; or
3. For purposes of this subparagraph 11.A, a pledge or seizure of any ownership
interests in you or in any Principal Owner that affects the ownership of 25% or
more of you or any Principal Owner, which we have not approved in advance in
writing.
In the event of your insolvency or the filing of any petition by or against you
under any provisions of any bankruptcy or insolvency law, if your legal
representative, successor, receiver or trustee desires to succeed to your
interest in this Agreement or the business conducted hereunder, such person
first must notify us, tender the right of first refusal provided for in
subparagraph 11.F, and if we do not exercise such right, must apply for and
obtain our consent to the transfer, pay the transfer fee provided for in
subparagraph 11.C, and satisfy the transfer conditions described in subparagraph
11.D. In addition, you or the assignee must pay the attorneys’ fees and costs
that we incur in any bankruptcy or insolvency proceeding pertaining to you.
You may not place in, on or upon the location of the Restaurant, or in any
communication media or any form of advertising, any information relating to the
sale of the Restaurant or the rights under this Agreement, without our prior
written consent.

 

22



--------------------------------------------------------------------------------



 



B. Consent to Transfer. We will not unreasonably withhold our consent to
transfer, provided that all of the conditions described in this Paragraph 11
have been satisfied. Application for our consent to a transfer and tender of the
right of first refusal provided for in subparagraph 11.F must be made by
submission of our form of application for consent to transfer. You also agree to
submit other information and documents (including a copy of the proposed
purchase or other transfer agreement) we require under our then-current transfer
procedures. The application must indicate whether you or a Principal Owner
proposes to retain a security interest in the property to be transferred. No
security interest may be retained or created, however, without our prior written
consent and except upon conditions acceptable to us. Any agreement used in
connection with a transfer shall be subject to our prior written approval, which
approval will not be withheld unreasonably. You immediately must notify us of
any proposed transfer and must submit promptly to us the application for consent
to transfer. Any attempted transfer by you without our prior written consent or
otherwise not in compliance with the terms of this Agreement will be void, your
interest in this Agreement will be voluntarily abandoned, and it will provide us
with the right to elect either to deem you in default and terminate this
Agreement or to collect from you and the guarantors a transfer fee equal to two
times the transfer fee provided for in subparagraph 11.C.
C. Transfer Fee. The transfer fee is $12,500. You must submit to us a $5,000
deposit at the time you submit an application for consent to transfer. We have
the right to increase the deposit above $5,000 and up to $12,500 if we believe
our costs and expenses will exceed $5,000. We will refund the $5,000 (or any
increased deposit amount) less our costs and expenses (including our time) if
the transfer is not completed. If the transfer proceeds, the $7,500 balance (or
any adjusted balance amount) on the transfer fee is due to us prior to the
closing of the transfer and the entire $12,500 transfer fee becomes
nonrefundable at that time. Payment of the transfer fee is a condition of
transfer under subparagraph 11.D. If the transfer is part of a simultaneous,
multiple restaurant transfer, the transfer fee will be modified as follows: the
transfer fee for the first restaurant is $12,500, the transfer fee for the
second through tenth restaurants is $2,500 per restaurant, with no additional
transfer fee beyond the tenth restaurant. If, however, our costs and expenses in
reviewing and processing the transfer, including attorneys’ fees, exceed the
applicable transfer fee, then in addition to the transfer fee you agree to cover
those additional costs and expenses (including our time).
D. Conditions of Transfer. We condition our consent to any proposed transfer,
whether to an individual, a corporation, a partnership or any other entity upon
the following:
1. Assignee Requirements. The assignee must meet all of our then-current
requirements for any potential new franchisee at the time of the proposed
transfer.
2. Payment of Amounts Owed. All amounts owed by you to us or any of our
affiliates, your suppliers or any landlord for the Restaurant premises and
Authorized Location, or upon which we or any of our affiliates have any
contingent liability must be paid in full.
3. Reports. You must have provided all required reports to us in accordance with
subparagraphs 9.G and H.
4. Modernization. You must have complied with the provisions of subparagraph
5.E.
5. Guarantee. In the case of an installment sale for which we have consented to
you or any Principal Owner retaining a security interest or other financial
interest in this Agreement or the business operated thereunder, you or such
Principal Owner, and the guarantors, are obligated to guarantee the performance
under this Agreement until the final close of the installment sale or the
termination of such interest, as the case may be.
6. General Release. You, each Principal Owner and each guarantor must sign a
general release of all claims arising out of or relating to this Agreement, your
Restaurant or the parties’ business relationship, in the form we designate,
releasing us and our affiliates.

 

23



--------------------------------------------------------------------------------



 



7. Execution of Then-Current Franchise Agreement. The assignee executes our
then-current form of franchise agreement (modified to reflect that the term is
only the remainder of the term under this Agreement and other modifications to
reflect that the agreement relates to a transfer), the terms of which may differ
from this Agreement, including higher fees and modifications to the Designated
Area (although in no event will the revised Designated Area have a residential
population of the lesser of approximately 30,000 to 40,000 or the residential
population that existed as of the Effective Date).
8. Training. The assignee must, at your or assignee’s expense, comply with the
training requirements of subparagraph 7.B.
9. Financial Reports and Data. We have the right to require you to prepare and
furnish to assignee and/or us such financial reports and other data relating to
the Restaurant and its operations reasonably necessary or appropriate for
assignee and/or us to evaluate the Restaurant and the proposed transfer. You
agree that we have the right to confer with proposed assignees and furnish them
with information concerning the Restaurant and proposed transfer without being
held liable to you, except for intentional misstatements made to an assignee.
Any information furnished by us to proposed assignees is for the sole purpose of
permitting the assignees to evaluate the Restaurant and proposed transfer and
must not be construed in any manner or form whatsoever as earnings claims or
claims of success or failure.
10. Other Franchise Agreements. You must be in full compliance with all your
obligations under any and all Franchise Agreements and Area Development
Agreements executed between you and us.
11. Other Conditions. You must have complied with any other conditions that we
reasonably require from time to time as part of our transfer policies, provided
that such conditions will not be more stringent than any conditions otherwise
imposed on new franchisees signing the then-current franchise agreement.
E. Death, Disability or Incapacity. If any individual who is a Principal Owner
dies or becomes disabled or incapacitated and the decedent’s or disabled or
incapacitated person’s heir or successor-in-interest wishes to continue as a
Principal Owner, such person or entity must apply for our consent under
subparagraph 11.B, comply with the training requirements of subparagraph 7.B if
the Principal Owner also was the Control Person (unless the heir or
successor-in-interest finds another Principal Owner to qualify as the Control
Person), pay the applicable transfer fee under subparagraph 11.C, and satisfy
the transfer conditions under subparagraph 11.D, as in any other case of a
proposed transfer, all within 180 days of the death or event of disability or
incapacity. During any transition period to an heir or successor-in-interest,
the Restaurant still must be operated in accordance with the terms and
conditions of this Agreement. If the assignee of the decedent or disabled or
incapacitated person is the spouse or child of such person, no transfer fee will
be payable to us and we will not have a right of first refusal as set forth in
subparagraph 11.F.
F. Right of First Refusal. If you propose to transfer or assign this Agreement
or your interest herein or in you or the business, in whole or in part, to any
third party, including, without limitation, any transfer contemplated by
subparagraph 11.E or any transfer described in subparagraph 11.A, you first must
offer to sell to us your interest under the same terms. In the event of a bona
fide offer from such third party, you must obtain from the third-party offeror
and deliver to us a statement in writing, signed by the offeror and by you, of
the terms of the offer. In the event the proposed transfer results from a
transfer under subparagraphs 11.A.1 through 11.A.3, or your insolvency or the
filing of any petition by or against you under any provisions of any bankruptcy
or insolvency law, you first must offer to sell to us your interest in this
Agreement and the land, building, equipment, furniture and fixtures, and any
leasehold interest used in the operation of your Restaurant. Unless otherwise
agreed to in writing by us and you, the purchase price for our purchase of
assets in the event of a transfer that occurs by a transfer under subparagraphs
11.A.1 through 11.A.3, insolvency or bankruptcy filing will be established by a
qualified appraiser selected by the parties and in accordance with the price
determination formula established in subparagraph 14.B (the formula that
includes the value of any goodwill of the business) in connection with an asset
purchase upon expiration. In addition, unless otherwise agreed to in writing by
us and you, the transaction documents, which we will prepare, will be those
customary for this type of transaction and will include representations and
warranties then customary for this type of transaction. If the parties cannot
agree upon the selection of such an appraiser, a Judge of the United States
District Court for the District in which the Authorized Location is located will
appoint one upon petition of either party.

 

24



--------------------------------------------------------------------------------



 



You or your legal representative must deliver to us a statement in writing
incorporating the appraiser’s report and all other information we have
requested.
We then have 45 days from our receipt of the statement setting forth the
third-party offer or the appraiser’s report and other requested information to
accept the offer by delivering written notice of acceptance to you. Our
acceptance of any right of first refusal will be on the same price and terms set
forth in the statement delivered to us; provided, however, we have the right to
substitute equivalent cash for any noncash consideration included in the offer.
If we fail to accept the offer within the 45-day period, you will be free for
60 days after such period to effect the disposition described in the statement
delivered to us provided such transfer is in accordance with this Paragraph 11.
You may effect no other sale or assignment of you, this Agreement or the
business without first offering the same to us in accordance with this
subparagraph 11.F.
G. Transfer to Immediate Family Members and among Principal Owners. If the
transfer is between an original Principal Owner or an individual who has been a
Principal Owner for at least five years and an immediate family member of that
owner, or if the transfer is among individuals who have each been Principal
Owners for at least five years, then the following apply: (i) no transfer fee
will be payable to us, although you must reimburse us for our reasonable costs
and expenses in an amount not to exceed $12,500; (ii) we will waive our right of
first refusal described in subparagraph 11.F; and (iii) we will not require the
execution of the then-current franchise agreement, as required by subparagraph
11.D.7. All other provisions of this Paragraph 11 apply in full force and effect
to the type of transfer described in this subparagraph.
H. Transfer by Us. We have the right to sell or assign, in whole or in part, our
interest in this Agreement.
DISPUTE RESOLUTION
12. The following provisions apply with respect to dispute resolution:
A. Arbitration; Mediation. Except as qualified below, any dispute between you
and us or any of our or your affiliates arising under, out of, in connection
with or in relation to this Agreement, any lease or sublease for the Restaurant
or Authorized Location, the parties’ relationship, or the business must be
submitted to binding arbitration under the authority of the Federal Arbitration
Act and must be arbitrated in accordance with the then-current rules and
procedures and under the auspices of the American Arbitration Association. The
arbitration must take place in Minneapolis, Minnesota, or at such other place as
may be mutually agreeable to the parties. Any arbitration must be resolved on an
individual basis and not joined as part of a class action or the claims of other
parties. The arbitrators must follow the law and not disregard the terms of this
Agreement. The decision of the arbitrators will be final and binding on all
parties to the dispute; however, the arbitrators may not under any
circumstances: (i) stay the effectiveness of any pending termination of this
Agreement; (ii) assess punitive or exemplary damages; or (iii) make any award
which extends, modifies or suspends any lawful term of this Agreement or any
reasonable standard of business performance that we set. A judgment may be
entered upon the arbitration award by any state or federal court in Minnesota or
the state of the Authorized Location.

 

25



--------------------------------------------------------------------------------



 



Before the filing of any arbitration, the parties agree to mediate any dispute
that does not include injunctive relief or specific performance actions covered
under subparagraph 12.B, provided that the party seeking mediation must notify
the other party of its intent to mediate prior to the termination of this
Agreement. Mediation will be conducted by a mediator or mediation program agreed
to by the parties. Persons authorized to settle the dispute must attend any
mediation session. The parties agree to participate in the mediation proceedings
in good faith with the intention of resolving the dispute if at all possible
within 30 days of the notice from the party seeking to initiate the mediation
procedures. If not resolved within 30 days, or if one party refuses to
participate in mediation as outlined herein, the parties are free to pursue
arbitration. Mediation is a compromise negotiation for purposes of the federal
and state rules of evidence, and the entire process is confidential.
B. Injunctive Relief. Notwithstanding subparagraph 12.A above, you recognize
that the Restaurant is one of a large number of restaurants and stores
identified by the Trademarks and similarly situated and selling to the public
similar products, and the failure on the part of a single franchisee to comply
with the terms of its agreement could cause irreparable damage to us and/or to
some or all of our other franchisees. Therefore, it is mutually agreed that in
the event of a breach or threatened breach of any of the terms of this Agreement
by you, we will forthwith be entitled to an injunction restraining such breach
or to a decree of specific performance, without showing or proving any actual
damage, together with recovery of reasonable attorneys’ fees and other costs
incurred in obtaining said equitable relief, until such time as a final and
binding determination is made by the arbitrators. Similarly, it is mutually
agreed that in the event of our breach or threatened breach of any of the terms
of this Agreement, you will forthwith be entitled to an injunction restraining
such breach or to a decree of specific performance, without showing or proving
any actual damage, together with recovery of reasonable attorneys’ fees and
other costs incurred in obtaining said equitable relief, until such time as a
final and binding determination is made by the arbitrators. The foregoing
equitable remedies are in addition to, and not in lieu of, all other remedies or
rights that the parties might otherwise have by virtue of any breach of this
Agreement by the other party. Finally, we and our affiliates have the right to
commence a civil action against you or take other appropriate action for the
following reasons: to collect sums of money due to us; to compel your compliance
with trademark standards and requirements to protect the goodwill of the
Trademarks; to compel you to compile and submit required reports to us; or to
permit evaluations or audits authorized by this Agreement.
C. Attorneys’ Fees. The prevailing party in any action or proceeding arising
under, out of, in connection with, or in relation to this Agreement, any lease
or sublease for the Restaurant or Authorized Location, or the business will be
entitled to recover its reasonable attorneys’ fees and costs.
DEFAULT AND TERMINATION
13. The following provisions apply with respect to default and termination:
A. Defaults. You are in default if we determine that you or any Principal Owner
or guarantor has breached any of the terms of this Agreement or any other
agreement between you and us or our affiliates, which without limiting the
generality of the foregoing includes making any false report to us,
intentionally understating or underreporting or failure to pay when due any
amounts required to be paid to us or any of our affiliates, actions by you, a
Principal Owner, or a guarantor that infringe upon, harm or contest our parent
company’s rights in any of the Trademarks or the goodwill associated with the
Trademarks or impair or tend to impair your reputation, any felony, filing of
tax or other liens that may affect this Agreement, voluntary or involuntary
bankruptcy by or against you or any Principal Owner or guarantor, insolvency,
making an assignment for the benefit of creditors or any similar voluntary or
involuntary arrangement for the disposition of assets for the benefit of
creditors.

 

26



--------------------------------------------------------------------------------



 



B. Termination by Us. We have the right to terminate this Agreement in
accordance with the following provisions:
1. Termination After Opportunity to Cure. Except as otherwise expressly provided
in this subparagraph 13.B or elsewhere in the Agreement: (i) you will have
30 days from the date of our issuance of a written notice of default to cure any
default under this Agreement, other than a failure to pay amounts due or submit
required reports, in which case you will have 10 days to cure those defaults;
(ii) your failure to cure a default within the 30-day or 10-day period will
provide us with good cause to terminate this Agreement; (iii) the termination
will be accomplished by mailing or delivering to you written notice of
termination that will identify the grounds for the termination; and (iv) the
termination will be effective immediately upon our issuance of the written
notice of termination.
2. Immediate Termination With No Opportunity to Cure. In the event any of the
following defaults occurs, you will have no right or opportunity to cure the
default and this Agreement will terminate effective immediately on our issuance
of written notice of termination: any material misrepresentation or omission in
your franchise application, your voluntary abandonment of this Agreement or the
Authorized Location, the loss or revocation of your liquor license or
suspensions totaling 90 days over any 5 year period, the loss of your lease, the
failure to timely cure a default under the lease, the loss of your right of
possession or failure to reopen or relocate under subparagraph 5.D, the closing
of the Restaurant by any state or local authorities for health or public safety
reasons, any unauthorized use of the Confidential Information, insolvency of
you, a Principal Owner, the Control Person or guarantor, you, a Principal Owner,
the Control Person or guarantor making an assignment or entering into any
similar arrangement for the benefit of creditors, any default under this
Agreement that materially impairs the goodwill associated with any of the
Trademarks, conviction of you, any Principal Owners, the Control Person, or
guarantors of (or pleading no contest to) any felony regardless of the nature of
the charges, or any actions that infringe upon, harm or contest or parent
company’s rights in any of the Trademarks or the goodwill associated with the
Trademarks or impair or tend to impair your reputation, intentionally
understating or underreporting Gross Sales, Royalty Fees or Advertising Fees or
any understatement or 1.25% variance on a subsequent audit within a 3 year
period under subparagraph 9.H, failure to open the Restaurant by the Required
Open Date, failure to execute the lease (including the Lease Addendum) or the
Purchase Agreement for the Restaurant by the date stated subparagraph 5.A,
failure to start substantial construction of the Restaurant by the date
established in subparagraph 5.B, failure to secure financing for the
construction of the Restaurant by the date set forth in subparagraph 5.B,
violation by you of the provisions of subparagraph 15.P, any unauthorized
transfer or assignment in violation of Paragraph 11 or any default by you that
is the second same or similar default within any 12-month consecutive period or
the fourth default of any type within any 24-month consecutive period.
3. Immediate Termination After No More than 24 Hours to Cure. In the event that
a default under this Agreement occurs that violates any health safety or
sanitation law or regulation, violates any system standard as to food handling,
cleanliness, health and sanitation, or if the operation of the Restaurant
presents a health or safety hazard to your customers or to the public (for
example, improper cooking or storage procedures used for chicken wings): (i) you
will have no more than 24 hours after we provide written notice of the default
to cure the default; and (ii) if you fail to cure the default within the 24 hour
period, this Agreement will terminate effective immediately on our issuance of
written notice of termination.

 

27



--------------------------------------------------------------------------------



 



4. Effect of Other Laws. The provisions of any valid, applicable law or
regulation prescribing permissible grounds, cure rights or minimum periods of
notice for termination of this franchise supersede any provision of this
Agreement that is less favorable to you.
C. Termination by You. You may terminate this Agreement as a result of a breach
by us of a material provision of this Agreement provided that: (i) you provide
us with written notice of the breach that identifies the grounds for the breach;
and (ii) we fail to cure the breach within 30 days after our receipt of the
written notice. If we fail to cure the breach, the termination will be effective
60 days after our receipt of your written notice of breach. Your termination of
this Agreement under this Paragraph will not release or modify your Post-Term
obligations under Paragraph 14 of this Agreement.
POST-TERM OBLIGATIONS
14. Upon the expiration or termination of this Agreement:
A. Reversion of Rights; Discontinuation of Trademark Use. All of your rights to
the use of the Trademarks and all other rights and licenses granted herein and
the right and license to conduct business under the Trademarks at the Authorized
Location will revert to us without further act or deed of any party. All of your
right, title and interest in, to and under this Agreement will become our
property. Upon our demand, you must assign to us or our assignee your remaining
interest in any lease then in effect for the Restaurant (although we will not
assume any past due obligations). You must immediately comply with the post-term
noncompete obligations under subparagraph 10.D, cease all use and display of the
Trademarks and of any proprietary material (including the manual and the product
preparation materials) and of all or any portion of point-of-sale materials
furnished or approved by us, assign all right, title and interest in the
telephone numbers for the Restaurant and cancel or assign, at our option, any
assumed name rights or equivalent registrations filed with authorities. You must
pay all sums due to us, our affiliates or designees and all sums you owe to
third parties that have been guaranteed by us or any of our affiliates. You must
immediately return to us, at your expense, all copies of the manuals and product
preparation materials then in your possession or control or previously
disseminated to your employees and continue to comply with the confidentiality
provisions of subparagraph 6.J. You must promptly at your expense and subject to
subparagraph 14.B, remove or obliterate all Restaurant signage, displays or
other materials (electronic or tangible) in your possession at the Authorized
Location or elsewhere that bear any of the Trademarks or names or material
confusingly similar to the Trademarks and so alter the appearance of the
Restaurant as to differentiate the Restaurant unmistakably from duly licensed
restaurants identified by the Trademarks. If, however, you refuse to comply with
the provisions of the preceding sentence within 30 days, we have the right to
enter the Authorized Location and remove all Restaurant signage, displays or
other materials in your possession at the Authorized Location or elsewhere that
bear any of the Trademarks or names or material confusingly similar to the
Trademarks, and you must reimburse us for our costs incurred. Notwithstanding
the foregoing, in the event of expiration or termination of this Agreement, you
will remain liable for your obligations pursuant to this Agreement or any other
agreement between you and us or our affiliates that expressly or by their nature
survive the expiration or termination of this Agreement.

 

28



--------------------------------------------------------------------------------



 



B. Purchase Option. We have the right to purchase or designate a third party
that will purchase all or any portion of the assets of your Restaurant that are
owned by you or any of your affiliates including, without limitation, the land,
building, equipment, fixtures, signage, furnishings, supplies, leasehold
improvements, liquor license and inventory of the Restaurant at a price
determined by a qualified appraiser (or qualified appraisers if one party
believes it is better to have a real estate appraiser appraise the value of the
land and building and a business appraiser appraise the Restaurant’s other
assets) selected with the consent of both parties, provided we give you written
notice of our preliminary intent to exercise our purchase rights under this
Paragraph within 30 days after the date of the expiration or termination of this
Agreement. If the parties cannot agree upon the selection of an appraiser(s),
one or both will be appointed by a Judge of the United States District Court for
the District in which the Authorized Location is located upon petition of either
party.
In the event the Agreement is terminated (rather than if it expires), the price
determined by the appraiser(s) will be the reasonable fair market value of the
assets based on their continuing use in, as, and for the operation of a Buffalo
Wild Wings® Restaurant and the appraiser will designate a price for each
category of asset (e.g., land, building, equipment, fixtures, etc.), but shall
not include the value of any goodwill of the business, as the goodwill of the
business is attributable to the Trademarks and the System. In the event that the
Agreement expires (rather than if it is terminated), the price determined by the
appraiser(s) will be the reasonable fair market value of the assets, as stated
in the prior sentence, plus the value of any goodwill of the business,
attributable to your operation of the Restaurant. In the event of expiration,
however, the parties agree that you may elect not to include the land in the
appraisal and option to purchase process. In this instance, you may elect to
lease the land to us or our designee for a lease term of at least 10 years with
two 5-year options to renew and for a primary rate equal to fair market value
according to the applicable Building Office Management Association Guidelines,
unless otherwise agreed to by the parties.
Within 45 days after our receipt of the appraisal report, we or our designated
purchaser will identify the assets, if any, that we intend to purchase at the
price designated for those assets in the appraisal report. We or our designated
purchaser and you will then proceed to complete and close the purchase of the
identified assets, and to prepare and execute purchase and sale documents
customary for the assets being purchased, in a commercially reasonable time and
manner. We and you will each pay one-half of the appraiser’s fees and expenses.
Our interest in the assets of the Restaurant that are owned by you or your
affiliates will constitute a lien thereon and may not be impaired or terminated
by the sale or other transfer of any of those assets to a third party. Upon our
or our designated purchaser’s exercise of the purchase option and tender of
payment, you agree to sell and deliver, and cause your affiliates to sell and
deliver, the purchased assets to us or our designated purchaser, free and clear
of all encumbrances, and to execute and deliver, and cause your affiliates to
execute and deliver, to us or our designated purchaser a bill of sale therefore
and such other documents as may be commercially reasonable and customary to
effectuate the sale and transfer of the assets being purchased.
If we do not exercise our option to purchase under this subparagraph, you may
sell or lease the Restaurant premises to a third party purchaser, provided that
your agreement with the purchaser includes a covenant by the purchaser, which is
expressly enforceable by us as a third party beneficiary, pursuant to which the
purchaser agrees, for a period of 2 years after the expiration or termination of
this Agreement, not to use the premises for the operation of a restaurant
business that has a menu or method of operation similar to that employed by our
company-owned or franchised restaurants.
C. Claims. You and your Principal Owners and guarantors may not assert any claim
or cause of action against us or our affiliates relating to this Agreement or
the Buffalo Wild Wings® business after the shorter period of the applicable
statute of limitations or one year following the effective date of termination
of this Agreement; provided that where the one-year limitation of time is
prohibited or invalid by or under any applicable law, then and in that event no
suit or action may be commenced or maintained unless commenced within the
applicable statute of limitations.

 

29



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
15. The parties agree to the following provisions:
A. Severability. Should one or more clauses of this Agreement be held void or
unenforceable for any reason by any court of competent jurisdiction, such clause
or clauses will be deemed to be separable in such jurisdiction and the remainder
of this Agreement is valid and in full force and effect and the terms of this
Agreement must be equitably adjusted so as to compensate the appropriate party
for any consideration lost because of the elimination of such clause or clauses.
It is the intent and expectation of each of the parties that each provision of
this Agreement will be honored, carried out and enforced as written.
Consequently, each of the parties agrees that any provision of this Agreement
sought to be enforced in any proceeding must, at the election of the party
seeking enforcement and notwithstanding the availability of an adequate remedy
at law, be enforced by specific performance or any other equitable remedy.
B. Waiver/Integration. No waiver by us of any breach by you, nor any delay or
failure by us to enforce any provision of this Agreement, may be deemed to be a
waiver of any other or subsequent breach or be deemed an estoppel to enforce our
rights with respect to that or any other or subsequent breach. Subject to our
rights to modify Appendices and/or standards and as otherwise provided herein,
this Agreement may not be waived, altered or rescinded, in whole or in part,
except by a writing signed by you and us. This Agreement together with the
addenda and appendices hereto and the application form executed by you
requesting us to enter into this Agreement constitute the sole agreement between
the parties with respect to the entire subject matter of this Agreement and
embody all prior agreements and negotiations with respect to the business. You
acknowledge and agree that you have not received any warranty or guarantee,
express or implied, as to the potential volume, profits or success of your
business. There are no representations or warranties of any kind, express or
implied, except as contained herein and in the aforesaid application. Nothing in
the Agreement or in any related agreement is intended to disclaim the
representations we made in the franchise disclosure document that we furnished
to you.
C. Notices. Except as otherwise provided in this Agreement, any notice, demand
or communication provided for herein must be in writing and signed by the party
serving the same and either delivered personally or by a reputable overnight
service or deposited in the United States mail, service or postage prepaid and
addressed as follows:
1. If intended for us, addressed to General Counsel, Buffalo Wild Wings
International, Inc., 5500 Wayzata Blvd., Suite 1600, Minneapolis, Minnesota
55416;
2. If intended for you, addressed to you at 27680 Franklin Road, Southfield,
Michigan 48034 or at the Authorized Location; or,
in either case, as the intended party may change such address by written notice
to the other party. Notices for purposes of this Agreement will be deemed to
have been received if mailed or delivered as provided in this subparagraph.
D. Authority. Any modification, consent, approval, authorization or waiver
granted hereunder required to be effective by signature will be valid only if in
writing executed by the Control Person or, if on behalf of us, in writing
executed by our President or one of our authorized Vice Presidents.
E. References. If the franchisee is 2 or more individuals, the individuals are
jointly and severally liable, and references to you in this Agreement include
all of the individuals. Headings and captions contained herein are for
convenience of reference and may not be taken into account in construing or
interpreting this Agreement.

 

30



--------------------------------------------------------------------------------



 



F. Guarantee. All Principal Owners of a franchisee that is a corporation,
limited liability company, partnership or other legal entity must execute the
form of undertaking and guarantee at the end of this Agreement. Any person or
entity that at any time after the date of this Agreement becomes a Principal
Owner pursuant to the provisions of Paragraph 11 or otherwise must execute the
form of undertaking and guarantee at the end of this Agreement within 10 days
from the date such person or entity becomes a Principal Owner; provided,
however, that any person or entity who becomes a Principal Owner shall
automatically acquire all the obligations of a Principal Owner under this
Agreement at the time such person or entity becomes a Principal Owner. Before
approving and entering into any transaction that would make any person or entity
a Principal Owner, you must notify such person about the content of this
subparagraph.
G. Successors/Assigns. Subject to the terms of Paragraph 11 hereof, this
Agreement is binding upon and inures to the benefit of the administrators,
executors, heirs, successors and assigns of the parties.
H. Interpretation of Rights and Obligations. The following provisions apply to
and govern the interpretation of this Agreement, the parties’ rights under this
Agreement, and the relationship between the parties:
1. Applicable Law and Waiver. Subject to our rights under federal trademark laws
and the parties’ rights under the Federal Arbitration Act in accordance with
Paragraph 12 of this Agreement, the parties’ rights under this Agreement, and
the relationship between the parties is governed by, and will be interpreted in
accordance with, the laws (statutory and otherwise) of the state in which the
Authorized Location is located. You waive, to the fullest extent permitted by
law, the rights and protections that might be provided through the laws of any
state relating to franchises or business opportunities, other than those of the
state in which the Authorized Location is located.
2. Our Rights. Whenever this Agreement provides that we have a certain right,
that right is absolute and the parties intend that our exercise of that right
will not be subject to any limitation or review. We have the right to operate,
administrate, develop, and change the System in any manner that is not
specifically precluded by the provisions of this Agreement, although this right
does not modify the requirements of subparagraph 5.E and other express
limitations set forth in this Agreement.
3. Our Reasonable Business Judgment. Whenever we reserve discretion in a
particular area or where we agree to exercise our rights reasonably or in good
faith, we will satisfy our obligations whenever we exercise Reasonable Business
Judgment in making our decision or exercising our rights. Our decisions or
actions will be deemed to be the result of Reasonable Business Judgment, even if
other reasonable or even arguably preferable alternatives are available, if our
decision or action is intended, in whole or significant part, to promote or
benefit the System generally even if the decision or action also promotes our
financial or other individual interest. Examples of items that will promote or
benefit the System include, without limitation, enhancing the value of the
Trademarks, improving customer service and satisfaction, improving product
quality, improving uniformity, enhancing or encouraging modernization and
improving the competitive position of the System.

 

31



--------------------------------------------------------------------------------



 



I. Venue. Any cause of action, claim, suit or demand allegedly arising from or
related to the terms of this Agreement or the relationship of the parties that
is not subject to arbitration under Paragraph 12, must be brought in the Federal
District Court for the District of Minnesota or in Hennepin County District
Court, Fourth Judicial District, Minneapolis, Minnesota. Both parties hereto
irrevocably submit themselves to, and consent to, the jurisdiction of said
courts. The provisions of this subparagraph will survive the termination of this
Agreement. You are aware of the business purposes and needs underlying the
language of this subparagraph and, with a complete understanding thereof, agree
to be bound in the manner set forth.
J. Jury Waiver. All parties hereby waive any and all rights to a trial by jury
in connection with the enforcement or interpretation by judicial process of any
provision of this Agreement, and in connection with allegations of state or
federal statutory violations, fraud, misrepresentation or similar causes of
action or any legal action initiated for the recovery of damages for breach of
this Agreement.
K. Waiver of Punitive Damages. You and your affiliates and we and our affiliates
agree to waive, to the fullest extent permitted by law, the right to or claim
for any punitive or exemplary damages against the other and agree that in the
event of any dispute between them, each will be limited to the recovery of
actual damages sustained.
L Relationship of the Parties. You and we are independent contractors. Neither
party is the agent, legal representative, partner, subsidiary, joint venturer or
employee of the other. Neither party may obligate the other or represent any
right to do so. This Agreement does not reflect or create a fiduciary
relationship or a relationship of special trust or confidence. Without limiting
the generality of the foregoing, we shall have no liability in connection with
or related to the products or services rendered to you by any third party, even
if we required, approved or consented to the product or service or designated or
approved the supplier.
M. Force Majeure. In the event of any failure of performance of this Agreement
according to its terms by any party due to force majeure will not be deemed a
breach of this Agreement. For purposes of this Agreement, “force majeure” shall
mean acts of God, State or governmental action, riots, disturbance, war,
strikes, lockouts, slowdowns, prolonged shortage of energy supplies or any raw
material, epidemics, fire, flood, hurricane, typhoon, earthquake, lightning and
explosion or other similar event or condition, not existing as of the date of
signature of this Agreement, not reasonably foreseeable as of such date and not
reasonably within the control of any party hereto, which prevents in whole or in
material part the performance by one of the parties hereto of its obligations
hereunder.
N. Adaptations and Variances. Complete and detailed uniformity under many
varying conditions may not always be possible, practical, or in the best
interest of the System. Accordingly, we have the right to vary the Menu Items
and other standards, specifications, and requirements for any franchised
restaurant or franchisee based upon the customs or circumstances of a particular
franchise or operating agreement, site or location, population density, business
potential, trade area population, existing business practice, competitive
circumstance or any other condition that we deem to be of importance to the
operation of such restaurant or store, franchisee’s business or the System. We
are not required to grant to you a like or other variation as a result of any
variation from standard menus, specifications or requirements granted to any
other franchisee. You acknowledge that you are aware that our other franchisees
operate under a number of different forms of agreement that were entered into at
different times and that, consequently, the obligations and rights of the
parties to other agreements may differ materially in certain instances from your
rights and obligations under this Agreement.

 

32



--------------------------------------------------------------------------------



 



O. Notice of Potential Profit. We and/or our affiliates may from time to time
make available to you or require you to purchase goods, products and/or services
for use in your Restaurant on the sale of which we and/or our affiliates may
make a profit. Further, we and/or our affiliates may from time to time receive
consideration from suppliers and/or manufacturers in respect to sales of goods,
products or services to you or in consideration of services rendered or rights
licensed to such persons. You agree that we and/or our affiliates are entitled
to said profits and/or consideration.
P. Interference with Employment Relations. During the term of this Agreement,
neither we nor you may employ or seek to employ, directly or indirectly, any
person who is at the time or was at any time during the prior 6 months employed
in any type of managerial position by the other party or any of its affiliates,
or by any franchisee in the system. In the event that you violate this
provision, we will have the right to terminate this Agreement without
opportunity to cure pursuant to subparagraph 13.B.2. In addition, any party who
violates this provision agrees to pay as fair and reasonable liquidated damages
(but not as a penalty) an amount equal to 2 times the annual compensation that
the person being hired away was receiving at the time the violating party offers
her/him employment. You agree that this amount is for the damages that the
non-violating party will suffer for the loss of the person hired away by the
other party, including the costs of finding, hiring and training a new employee
and for the loss of the services and experience of the employee hired away, and
that it would be difficult to calculate with certainty the amount of damage that
the non-violating party will incur. Notwithstanding the foregoing, if a court
determines that this liquidated damages payment is unenforceable, then the
non-violating party may pursue all other available remedies, including
consequential damages. This subparagraph will not be violated if (i) at the time
we or you employ or seek to employ the person, the former employer has given its
written consent or (ii) we employ or seek to employ the person in connection
with the transfer of the Restaurant to us or any of our affiliates. The parties
acknowledge and agree that any franchisee from whom an employee was hired by you
in violation of this subparagraph shall be a third-party beneficiary of this
provision, but only to the extent they may seek compensation from you.
Q. Updating Your Franchise Agreement. If at any time during the term of this
Agreement you and us enter into a subsequent franchise agreement (the
“Subsequent Agreement”) granting you the right to operate another Buffalo Wild
Wings® restaurant and the terms of the Subsequent Agreement are different from
the terms of this Agreement, you will have the right to request that this
Agreement be replaced by a franchise agreement containing terms and conditions
similar to the Subsequent Agreement (the “New Agreement”), but such right shall
be conditioned upon you meeting all the conditions stipulated in subparagraph
4.B of this Agreement, except that you shall pay a fee of only $2,500; provided,
however, that the term under the New Agreement shall be equal to the term left
under this Agreement at the time of the execution of the New Agreement. You must
exercise the rights granted under this subparagraph within 30 days after the
date you execute the Subsequent Agreement.
R. Effective Date. We will designate the “Effective Date” of this Agreement in
the space provided on the cover page. If no Effective Date is designated on the
cover page, the Effective Date is the date when we sign this Agreement. However,
as described in subparagraph 5.A, you do not have the right to, and may not,
open and commence operation of a Restaurant at the Authorized Location until we
notify you that you have satisfied all of the pre-opening conditions set forth
in this Agreement.
S. Acknowledgment of Prohibition on Insider Trading. Federal law and our parent
company’s policy prohibit purchasing or selling stock in Buffalo Wild Wings,
Inc. (“BWW”) by anyone in possession of material, non-public information
concerning BWW. While it is not possible to define “material information” to
cover every set of circumstances that might arise, a general guide is that
information is considered “material” if there is a substantial likelihood that a
reasonable investor would consider it important in determining whether to buy,
sell or hold stock. Violations of insider trading laws may be punishable by
fines and/or imprisonment. During the terms of this Agreement, you may be
provided with material, non-public information regarding BWW. You hereby
acknowledge that you are familiar with insider trading laws and will not
purchase or sell BWW stock while in possession of material, non-public
information.

 

33



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Franchise Agreement on the
dates written below.

                      FRANCHISEE:   US:
 
                    ANKER, INC.   BUFFALO WILD WINGS INTERNATIONAL, INC.
 
                    Date:   7/27/2010   Date:   7/29/10
 
                    By:   AMC Wings, Inc.   /s/ Sally J. Smith              
Its:   Sole Shareholder of Anker, Inc.   By:   Sally J. Smith
 
              Its:   President & CEO
 
                    /s/ T. Michael Ansley                           By:  
Diversified Restaurant Holdings, Inc.
As Sole Shareholder of AMC Wings, Inc.            
 
  Its:   President & CEO, T. Michael Ansley            

 

34



--------------------------------------------------------------------------------



 



PERSONAL GUARANTY AND AGREEMENT TO BE BOUND
PERSONALLY BY THE TERMS AND CONDITIONS
OF THE FRANCHISE AGREEMENT
In consideration of the execution of the Franchise Agreement (the “Agreement”)
between BUFFALO WILD WINGS INTERNATIONAL, INC. (“we” or “us”) and ANKER, INC.
(the “Franchisee”), dated July 29th, 2010 and for other good and valuable
consideration, the undersigned, for themselves, their heirs, successors, and
assigns, do jointly, individually and severally hereby become surety and
guarantor for the payment of all amounts and the performance of the covenants,
terms and conditions in the Agreement, to be paid, kept and performed by the
Franchisee, including without limitation the arbitration and other dispute
resolution provisions of the Agreement.
Further, the undersigned, individually and jointly, hereby agree to be
personally bound by each and every condition and term contained in the
Agreement, including but not limited to the non-compete provisions in
subparagraph 10.D, and agree that this Personal Guaranty will be construed as
though the undersigned and each of them executed an agreement containing the
identical terms and conditions of the Agreement.
The undersigned waive: (1) notice of demand for payment of any indebtedness or
nonperformance of any obligations hereby guaranteed; (2) protest and notice of
default to any party respecting the indebtedness or nonperformance of any
obligations hereby guaranteed; (3) any right he/she may have to require that an
action be brought against the Franchisee or any other person as a condition of
liability; and (4) notice of any changes permitted by the terms of the Agreement
or agreed to by the Franchisee.
In addition, the undersigned consents and agrees that: (1) the undersigned’s
liability will not be contingent or conditioned upon our pursuit of any remedies
against the Franchisee or any other person; (2) such liability will not be
diminished, relieved or otherwise affected by the Franchisee’s insolvency,
bankruptcy or reorganization, the invalidity, illegality or unenforceability of
all or any part of the Agreement, or the amendment or extension of the Agreement
with or without notice to the undersigned; and (3) this Personal Guaranty shall
apply in all modifications to the Agreement of any nature agreed to by
Franchisee with or without the undersigned receiving notice thereof.
It is further understood and agreed by the undersigned that the provisions,
covenants and conditions of this Personal Guaranty will inure to the benefit of
our successors and assigns.
FRANCHISEE: ANKER, INC.
PERSONAL GUARANTORS:

                      /s/ T. Michael Ansley   Diversified Restaurant Holdings,
Inc.       Individually   Sole Shareholder of AMC Wings, Inc.
 
                    T. Michael Ansley   /s/ T. Michael Ansley       Print Name  
By: T. Michael Ansley, Its President & CEO
 
                    27680 Franklin Road   27680 Franklin Road       Address  
Address
 
                    Southfield,   Michigan   48034   Southfield,   Michigan  
48034      
City
  State   Zip Code   City   State   Zip Code
 
                    248-894-0434   248-894-0434       Telephone   Telephone

 

1



--------------------------------------------------------------------------------



 



OWNERSHIP AND MANAGEMENT ADDENDUM TO
BUFFALO WILD WINGS® FRANCHISE AGREEMENT
1. Control Person. You represent and warrant to us that the following person,
and only the following person, is the Control Person:

          NAME   TITLE   ADDRESS
 
  T. Michael Ansley   Control Person   27680 Franklin Road, Southfield, MI 48034

2. Ownership. You represent and warrant to us that the following person(s) and
entities, and only the following person(s) and entities, have ownership
interests in the franchisee entity:

                              PERCENTAGE   NAME   HOME ADDRESS     OF INTEREST  
 
 
AMC Wings, Inc.
as Sole Shareholder of Anker, Inc.
  27680 Franklin Road, Southfield, MI 48034     100 %
 
               
Diversified Restaurant Holdings, Inc.
as Sole Shareholder of AMC Wings, Inc.
  27680 Franklin Road, Southfield, MI 48034     100 %

3. Change. You must immediately notify us in writing of any change in the
information contained in this Addendum and, at our request, prepare and sign a
new Addendum containing the correct information.
4. Effective Date. This Addendum is effective as of this ___________ day of
July, 2010.

     
 
   
Your Initials
  Our Initials

 

 



--------------------------------------------------------------------------------



 



Appendix A to the Franchise Agreement
Trademarks
You have the right to use the following Trademarks in accordance with the terms
of the Franchise Agreement:

     
Service Mark:
  BUFFALO WILD WINGS
Registration No.:
  2,239,550 
Registration Date:
  April 13, 1999 
 
   
Service Mark:
  BUFFALO WILD WINGS GRILL & BAR (Design Mark)
Registration No.:
  2,187,765 
Registration Date:
  September 8, 1998 
 
   
 
  (BUFFALO WILD WINGS LOGO) [c08247c0824701.gif]
 
   
Service Mark:
  BLAZIN’
Registration No.:
  2,966,286 
Registration Date:
  July 7, 2005 
 
   
Service Mark:
  BONELESS THURSDAYS
Registration No.:
  3,241,656 
Registration Date:
  May 15, 2007 
 
   
Service Mark:
  BUFFALITO
Registration No.:
  2,914,520 
Registration Date:
  December 28, 2004 
 
   
Service Mark:
  WING TUESDAYS
Registration No.:
  3,241,654 
Registration Date:
  May 15, 2007 
 
   
Service Mark:
  WINGS. BEER. SPORTS. ALL THE ESSENTIALS
Registration No.:
  2,905,689 
Registration Date:
  November 30, 2004 
 
   
Service Mark:
  YOU HAVE TO BE HERE
Registration No.:
  3,386,873 
Registration Date:
  February 19, 2008 

We may amend this Appendix A from time to time in order to make available
additional Trademarks or to delete those Trademarks that become unavailable. You
agree to use only those Trademarks that are then-currently authorized.
The Trademarks must be used only in the manner that we specify. No deviations
will be permitted.

 

 



--------------------------------------------------------------------------------



 



Appendix B to the Franchise Agreement
The Designated Area
The Authorized Location for your Restaurant as set forth in Paragraph 2.A of
your Franchise Agreement is as follows: 3190 Silver Lake Road, Fenton, Michigan
48430.
As stated in Subparagraph 2.B. of the Franchise Agreement, subject to the terms
and conditions of the Franchise Agreement, the Designated Area in which you will
locate and operate the Restaurant is defined as follows:
The Designated Area shall be located within a five mile radius from Foley Towne
Square Shopping Center located at Michigan State Route 23 in Fenton, Michigan.
The Designated Area is considered fixed as of the date of the Franchise
Agreement.

                      FRANCHISEE:   US:
 
                    ANKER, INC.   BUFFALO WILD WINGS INTERNATIONAL, INC.
 
                    Date:   7/27/2010                         By:   /s/ Sally J.
Smith                                   Sally J. Smith By:   AMC Wings, Inc.    
  Its:   President & CEO                  
 
  Its:   Sole Shareholder of Anker, Inc.            
 
                    By:   /s/ T. Michael Ansley                                
  Diversified Restaurant Holdings, Inc.
As Sole Shareholder of AMC Wings, Inc.            
 
  Its:   President & CEO, T. Michael Ansley            

 

 



--------------------------------------------------------------------------------



 



Appendix C to the Franchise Agreement

Addendum to Lease
This Addendum to Lease (“Addendum”), dated __________________, 20____, is
entered into between ______________________ (“Landlord”), and
__________________________ (“Tenant”).
RECITALS

A.  
The parties have entered into a Lease Agreement, dated _______________, 20____,
(the “Lease”) pertaining to the premises located at
__________________________________________ (the “Premises”).

B.  
Landlord acknowledges that Tenant has agreed to operate a Restaurant at the
Premises pursuant to Tenant’s Franchise Agreement (the “Franchise Agreement”)
with Buffalo Wild Wings International, Inc. (“BWW”) under the name “Buffalo Wild
Wings Grill & Bar” or other name designated by BWW (the “Restaurant”).

C.  
The parties desire to amend the Lease in accordance with the terms and
conditions contained in this Addendum to provide BWW the opportunity to preserve
the Premises as a BWW branded restaurant as provided herein.

AGREEMENT
Landlord and Tenant agree to amend the Lease as follows:

1.  
Remodeling and Decor. Landlord agrees that Tenant has the right to remodel,
equip, paint and decorate the interior of the Premises and to display such
proprietary marks and signs on the interior and exterior of the Premises as
Tenant is reasonably required to do pursuant to the Franchise Agreement and any
successor Franchise Agreement under which Tenant may operate a Restaurant on the
Premises. Any remodel of the building and/or its signs shall be subject to
Landlord’s prior and reasonable approval.

2.  
Assignment by Tenant.

  (a)  
Tenant does not have the right to sublease or assign the Lease to any third
party without BWW’s and Landlord’s written approval.

  (b)  
So long as Tenant is in good standing under the Lease, Tenant has the right to
assign all of its right, title and interest in the Lease to BWW, its affiliates
or its parent company, during the term of the Lease, including any extensions or
renewals, without first obtaining Landlord’s consent. No assignment will be
effective, however, until BWW or its designated affiliate (the “BWW Entity”)
gives Landlord written notice of its acceptance of the assignment. BWW will be
responsible for the lease obligations incurred after the effective date of the
assignment.

  (c)  
If BWW elects to assume the Lease, under this subparagraph or unilaterally
assumes the lease as provided for in subparagraph 3(a) or 4(a), Landlord and
Tenant agree that (i) Tenant will remain liable for the responsibilities and
obligations, including amounts owed to Landlord, prior to the date of assignment
and assumption, and (ii) BWW will have the right to sublease the Premises to
another franchisee with Landlord’s prior reasonable approval, provided the
franchisee meets BWW’s then-current standards and requirements for franchisees
and agrees to operate the Restaurant as a Buffalo Wild Wings restaurant pursuant
to a Franchise Agreement with BWW. Upon receipt by Landlord of an assumption
agreement pursuant to which the assignee agrees to assume the Lease and to
observe the terms, conditions and agreements on the part of Tenant to be
performed under the Lease, BWW shall thereupon be released from all liability as
tenant under the Lease from and after the date of assignment, without any need
of a written acknowledgment of such release by Landlord.

 

 



--------------------------------------------------------------------------------



 



3.  
Default and Notice.

  (a)  
Landlord shall send BWW copies of all notices of default it gives to Tenant
concurrently with giving such notices to Tenant. If Tenant fails to cure any
defaults within the period specified in the Lease, Landlord shall promptly give
BWW written notice thereof, specifying the defaults Tenant failed to cure. BWW
has the right, but not the obligation, to unilaterally assume the Lease if
Tenant fails to cure. BWW shall have 15 days from the date BWW receives such
notice to exercise, by written notice to Landlord and Tenant, its right for BWW
or a BWW Entity to assume the Lease. BWW shall have an additional 15 days from
the expiration of Tenant’s cure period in which to cure the default or
violation.

  (b)  
All notices to BWW must be sent by registered or certified mail, postage
prepaid, to the following address:
       
Buffalo Wild Wings International, Inc.
5500 Wayzata Boulevard, Suite 1600
Minneapolis, MN 55416
Attention: General Counsel

BWW may change its address for receiving notices by giving Landlord written
notice of the new address. Landlord agrees that it will notify both Tenant and
BWW of any change in Landlord’s mailing address to which notices should be sent.

4.  
Termination, Non-Renewal, Expiration. If the Franchise Agreement is terminated
for any reason during the term of the Lease or any extension thereof, BWW has
the right, but not the obligation, to unilaterally assume the Lease by giving
Landlord written notice. Within 30 days after receipt of such notice, Landlord
shall give BWW written notice specifying any defaults of Tenant under the Lease.

5.  
Access to Premises Following Expiration or Termination of Lease. Upon the
expiration or termination of the Lease, Landlord will cooperate with and assist
BWW in gaining possession of the Premises and if a BWW Entity does not elect to
enter into a new lease for the Premises with Landlord on terms reasonably
acceptable to the BWW Entity, Landlord will allow BWW to enter the Premises,
without being guilty of trespass and without incurring any liability to
Landlord, except for any damages caused by BWW’s willful misconduct or gross
negligence, to remove all signs, awnings, and all other items identifying the
Premises as a Buffalo Wild Wings® Restaurant and to make such other
modifications (such as repainting) as are reasonably necessary to protect the
Buffalo Wild Wings® marks and system. In the event BWW exercises its option to
purchase assets of Tenant, Landlord must permit BWW to remove all such assets
being purchased by BWW.

6.  
Additional Provisions.

  (a)  
Landlord hereby acknowledges that the provisions of this Addendum are required
pursuant to the Franchise Agreement under which Tenant plans to operate its
business and the Tenant would not lease the Premises without this Addendum.

 

 



--------------------------------------------------------------------------------



 



  (b)  
Landlord further acknowledges that Tenant is not an agent or employee of BWW and
the Tenant has no authority or power to act for, or to create any liability on
behalf of, or to in any way bind BWW or any affiliate of BWW, and that Landlord
has entered into this Addendum with full understanding that it creates no
duties, obligations or liabilities of or against BWW or any affiliate of BWW,
unless and until the Lease is assigned to, and accepted in writing by, BWW or
its parent company.

  (c)  
BWW Entity may elect not to assume or be bound by the terms of any amendment to
the Lease executed by Tenant without obtaining BWW’s prior written approval,
which shall not be unreasonably withheld or delayed.

8.  
Modification. No amendment or variation of the terms of this Addendum is valid
unless made in writing and signed by the parties and the parties have obtained
the written consent of BWW.

9.  
Reaffirmation of Lease. Except as amended or modified in this Addendum, all of
the terms, conditions and covenants of the Lease remain in full force and effect
and are incorporated by reference and made a part of this Addendum as though
copied herein in full. In the event of any conflict between the terms of this
Addendum and those in the Lease, the terms of this Addendum shall control.

10.  
Beneficiary. Landlord and Tenant expressly agree that BWW is a third party
beneficiary of this Addendum.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the dates
written below.

                      TENANT:   LANDLORD:
 
                         
By
          By                      
 
  Its           Its    
 
                   

 

 



--------------------------------------------------------------------------------



 



Appendix D to the Franchise Agreement
Electronic Transfer of Funds Authorization

         
 
  Franchisee:   Anker, Inc.
 
       
 
  Location:   Fenton, Michigan
 
       
 
  Date:   7/29/10
 
       
 
       
 
  NEW   CHANGE
 
       

Attention: Bookkeeping Department
The undersigned hereby authorizes Buffalo Wild Wings International, Inc., its
parent company or any affiliated entity (collectively, “BWW”), to initiate
weekly ACH debit entries against the account of the undersigned with you in
payment of amounts for Royalty Fees, Advertising Fees or other amounts that
become payable by the undersigned to BWW. The dollar amount to be debited per
payment will vary.
Subject to the provisions of this letter of authorization, you are hereby
directed to honor any such ACH debit entry initiated by BWW.
This authorization is binding and will remain in full force and effect until
90 days prior written notice has been given to you by the undersigned. The
undersigned is responsible for, and must pay on demand, all costs or charges
relating to the handling of ACH debit entries pursuant to this letter of
authorization.
Please honor ACH debit entries initiated in accordance with the terms of this
letter of authorization, subject to there being sufficient funds in the
undersigned’s account to cover such ACH debit entries.

              Sincerely yours,
*** We also need a VOIDED Check ***
            Anker, Inc.           Account Name
 
        Charter One Bank/Citizens Bank   3190 Silver Lake Road       Bank Name  
Street Address
 
        Commercial Client Service Unit   Fenton, MI 48430       Branch   City
State Zip Code
 
        53 State Street   810-629-0099       Street Address   Telephone Number
 
       
Boston, MA 02109
  By   Ioana Ben-Ezra
 
       
City State Zip Code
       
 
       
617-725-5847
  Its:   Controller
 
       
Bank Telephone Number
       
 
       
241070417
  Date   7/27/10
 
       
Bank’s Account Number
       
 
       
4510599675
 
Customer’s Account Number
       

 

 



--------------------------------------------------------------------------------



 



Appendix E to the Franchise Agreement
AFFILIATED SELLER AGREEMENT
This Affiliated Seller Agreement (“ASA”) dated July 29th, 2010 is among
ValueLink, LLC, d/b/a First Data Prepaid Services (“FDPS”), ANKER, INC.
(“Affiliated Seller”) and Blazin Wings Inc. (“Client”). Client and FDPS entered
into a Stored Value Card Processing Agreement dated March 20, 2009, as amended
and supplemented from time to time (the “Client Agreement”). The undersigned
Affiliated Seller desires to receive and FDPS desires to provide Services in
accordance with the Client Agreement terms and the terms of this ASA.

1.  
Representations and Warranties of Affiliated Seller. Affiliated Seller
represents and warrants that Affiliated Seller: (i) has received and reviewed a
true and correct copy of the Client Agreement from Client; and (ii) subject to
the limitations provided in this ASA, agrees to be bound by the Client Agreement
to the same extent as if it were “Client” whenever the context requires Client
performance (and irrespective of whether or not the term “Client” is expressly
mentioned.) Affiliated Seller hereby appoints Client as its representative with
FDPS for all matters arising out of or relating to the Client Agreement
including all matters that involve Client Agreement negotiation, modification
and/or dispute resolution. Affiliated Seller agrees that Affiliated Seller will
be solely responsible for communicating with Client concerning the status of
such matters and the Client Agreement. Affiliated Seller represents and warrants
that FDPS will be entitled to communicate information concerning Affiliated
Seller, including its Confidential Information, its Program, Program Procedures,
Cardholders and Card Data to Client and to rely upon any statements made by
Client related thereto to the same extent as if FDPS were dealing directly with
a duly authorized Affiliated Seller representative.

2.  
Client Agreement. Client agrees to be jointly and severally liable for
Affiliated Seller obligations arising out of the Client Agreement. Each
Affiliated Seller shall not be responsible for the obligations of the Client or
another Affiliated Seller, arising out of the Client Agreement. Affiliated
Seller agrees that Affiliated Seller’s rights under this ASA will terminate
immediately without need of notification from FDPS on termination or expiration
of this ASA.

3.  
Issuance of Cards. Notwithstanding anything to the contrary in this ASA,
(i) Client will be the sole issuer of all Cards issued under the Program,
including with respect to all Cards sold at locations operated by Affiliated
Sellers, and (ii) Client will be solely responsible for the responsibilities set
forth in Section 3(b) of the Client Agreement.

4.  
Indemnification. The Client agrees to indemnify the Affiliated Seller for
escheatment claims by any State as follows:

  A.  
For escheatment claims related to Cards sold at any time period prior to
September 15, 2007, the Client provides no indemnification.

  B.  
For escheatment claims related to Cards sold during the time between
September 15, 2007 and September 15, 2008, the Client will indemnify the
Affiliated Seller up to the amount remitted by the Affiliated Seller to the
Client for this period of time.

  C.  
For escheatment claims related to Cards sold after September 16, 2008, the
Client will indemnify the Affiliated Seller up to the amount remitted by the
Affiliated Seller to the Client for this period of time.

 

- 1 -



--------------------------------------------------------------------------------



 



5.  
Limitation of Liability. Anything to the contrary notwithstanding, Affiliated
Seller agrees that FDPS’ cumulative aggregate liability under Client Agreement
to Client and all Affiliated Sellers will be subject to the limitations set
forth in Section 14 of the Client Agreement. For example, if Client and one
additional Affiliated Seller participate under the Client Agreement, FDPS’
cumulative aggregate liability to Client and such Affiliated Seller for direct
damages will not exceed two hundred fifty thousand dollars ($250,000.00) and
will not include any liability for claims arising out of or relating to services
and/or items supplied by the Card Company.

6.  
Conflict. Should a conflict exist between the provisions of the Client Agreement
and this ASA, this ASA will control. Terms in initial capital letters or all
capital letters used as a defined term but not defined in this ASA will have the
meaning set forth in the Client Agreement. References to this ASA in any
document now or hereafter attached to or referenced to this ASA will mean this
ASA as amended or supplemented from time to time.

IN WITNESS WHEREOF, the Parties have caused this ASA to be executed by their
authorized representatives as of the date first set forth above.

                      AFFILIATED SELLER   ValueLink, LLC Address:   6200 South
Quebec Street
Greenwood Village, Colorado 80111
 
                    By:   /s/ T. Michael Ansley   By:                      
 
  Name:   T. Michael Ansley       Name:    
 
                   
 
  Title:   President       Title:    
 
                   
 
                    BLAZIN WINGS INC.
5500 Wayzata Blvd.
Minneapolis, MN 55416            
 
                    By:   /s/ Sally J. Smith                              
 
  Name:   Sally J. Smith            
 
  Title:   President & CEO            

 

- 2 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT ADDENDUM TO
BUFFALO WILD WINGS® FRANCHISE AGREEMENT
As you know, you and we are entering into a Franchise Agreement for the
operation of a Buffalo Wild Wings® franchise. The purpose of this Acknowledgment
Addendum is to determine whether any statements or promises were made to you
that we have not authorized or that may be untrue, inaccurate or misleading, and
to be certain that you understand the limitations on claims that may be made by
you by reason of the offer and sale of the franchise and operation of your
business. Please review each of the following questions carefully and provide
honest responses to each question.
Acknowledgments and Representations*.

1.  
Did you receive a copy of our Disclosure Document (and all exhibits and
attachments) at least (a) 14 calendar days prior to signing the Franchise
Agreement; or (b) if you are a resident of Maryland, New York, or Rhode Island,
at the earlier of the first personal meeting or 10 business days before the
execution of the Franchise Agreement (or other agreement) or payment of any
consideration; or (c) if you are a resident of Michigan, Oregon, Washington or
Wisconsin, at the earlier of 10 business days before the execution of any
binding agreement or payment of any consideration? Check one: þ Yes o No. If no,
please comment:
     
 

2.  
Have you studied and reviewed carefully our Disclosure Document and Franchise
Agreement? Check one: þ Yes o No. If no, please comment:
     
 

3.  
If the Franchisor made any unilateral changes to the Franchise Agreement or Area
Development Agreement, did you receive a copy of the complete revised agreement
at least 7 calendar days prior to the date on which the Franchise Agreement or
Area Development Agreement was executed? Check one: þ Yes o No. If no, please
comment:
     
 

4.  
Did you understand all the information contained in both the Disclosure Document
and Franchise Agreement? Check one: þ Yes o No. If no, please comment:
     
 

5.  
Was any oral, written or visual claim or representation made to you that
contradicted the disclosures in the Disclosure Document? Check one: o Yes þ
No. If yes, please state in detail the oral, written or visual claim or
representation:
     
 

6.  
Did any employee or other person speaking on behalf of Buffalo Wild Wings
International, Inc. make any oral, written or visual claim, statement, promise
or representation to you that stated, suggested, predicted or projected sales,
revenues, expenses, earnings, income or profit levels at any Buffalo Wild Wings®
location or business, or the likelihood of success at your Franchised Business?
Check one: o Yes þ No. If yes, please state in detail the oral, written or
visual claim or representation:
     
 

7.  
Did any employee or other person speaking on behalf of Buffalo Wild Wings
International, Inc. make any statement or promise regarding the costs involved
in operating a franchise that is not contained in the Disclosure Document or
that is contrary to, or different from, the information contained in the
Disclosure Document. Check one: o Yes þ No. If yes, please comment:
     
 
     
 

 

 



--------------------------------------------------------------------------------



 



8.  
Do you understand that the franchise granted is for the right to develop and
operate the Restaurants in the Designated Territory, as stated in Subparagraph
2.B, and that, according to Subparagraph 2.D, we and our affiliates have the
right to distribute products through alternative methods of distribution and to
issue franchises or operate competing businesses for or at locations, as we
determine, (i) outside of your Designated Area using any trademarks; (ii) inside
your Designated Territory using any trademarks other than the Buffalo Wild
Wings® Trademark; and (iii) inside the Designated Territory using the Buffalo
Wild Wings® Trademark, for facilities at Special Sites and Limited Seating
Facilities (subject to your right of first refusal with respect to Limited
Seating Facilities, as detailed in the Franchise Agreement)? Check one: þ Yes o
No. If no, please comment:
     
 

9.  
Do you understand that the Franchise Agreement contains the entire agreement
between you and us concerning the franchise for the Restaurant, meaning that any
prior oral or written statements not set out in the Franchise Agreement or
Disclosure Document will not be binding? Check one: þYes o No. If no, please
comment:
     
 

10.  
Do you understand that the success or failure of your Restaurant will depend in
large part upon your skills and experience, your business acumen, your location,
the local market for products under the Buffalo Wild Wings® trademarks, interest
rates, the economy, inflation, the number of employees you hire and their
compensation, competition and other economic and business factors? Further, do
you understand that the economic and business factors that exist at the time you
open your Business may change? Check one þ Yes o No. If no, please comment:
     
 

11.  
Do you understand that the current economic crisis and financial situation in
the U.S. and abroad could have a negative impact on the restaurant industry, the
Buffalo Wild Wings® franchise system and your business? Check one þ Yes o No. If
no, please comment:
     
 

12.  
Do you understand that you are bound by the non-compete covenants (both in-term
and post-term) listed in Subparagraph 10.D and that an injunction is an
appropriate remedy to protect the interests of the Buffalo Wild Wings® system if
you violate the covenant(s)? Further, do you understand that the term “you” for
purposes of the non-compete covenants is defined broadly in subparagraph 10.D,
such that any actions in violation of the covenants by those holding any
interest in the franchisee entity may result in an injunction, default and
termination of the Franchise Agreement? Check one þ Yes o No. If no, please
comment:
     
 

YOU UNDERSTAND THAT YOUR ANSWERS ARE IMPORTANT TO US AND THAT WE WILL RELY ON
THEM. BY SIGNING THIS ADDENDUM, YOU ARE REPRESENTING THAT YOU HAVE CONSIDERED
EACH QUESTION CAREFULLY AND RESPONDED TRUTHFULLY TO THE ABOVE QUESTIONS. IF MORE
SPACE IS NEEDED FOR ANY ANSWER, CONTINUE ON A SEPARATE SHEET AND ATTACH.
NOTE: IF THE RECIPIENT IS A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY
OR OTHER ENTITY, EACH OF ITS PRINCIPAL OWNERS MUST EXECUTE THIS ACKNOWLEDGMENT.

                                  APPROVED ON BEHALF OF BUFFALO WILD
WINGS INTERNATIONAL, INC.
 
                    Signed:   /s/ T. Michael Ansley   By:   /s/ Sally J. Smith  
           
 
  Print Name:   T. Michael Ansley       Title:   Sally J. Smith, President & CEO
 
  Date:   7/27/2010       Date:   7/29/2010

      *  
Such representations are not intended to nor shall they act as a release,
estoppel or waiver of any liability incurred under the Illinois Franchise
Disclosure Act or under the Maryland Franchise Registration and Disclosure Law.

 

 



--------------------------------------------------------------------------------



 



Addendum to Franchise Agreement
This Addendum is appended to, and made a part of, the Buffalo Wild Wings®
Franchise Agreement dated July 29th, 2010 (the “Agreement”) between Buffalo Wild
Wings International, Inc., an Ohio corporation (“we” or “us”) and Anker, Inc., a
Michigan corporation (“you”) for the franchised restaurant to be located in
Fenton, Michigan (the “Authorized Location”). Capitalized terms not defined in
this Addendum have the meanings given to them in the Agreement. In the event of
any conflict between the terms of this Addendum and those in the Agreement, the
terms of this Addendum shall control.
The parties hereby agree as follows:
2. Section 10.D.2. of the Franchise Agreement is amended to read, in its
entirety, as follows:
You covenant that during the term of this Agreement you will not either directly
or indirectly, for yourself, or through, on behalf of, or in conjunction with
any person or entity, own, manage, operate, maintain, engage in, consult with or
have any interest in (i) a casual or fast casual restaurant that sells or offers
to dispense prepared food products the same as or similar to the type sold in
Buffalo Wild Wings restaurants; (ii) a sports-themed restaurant or bar business;
or (iii) any business establishment that sells or offers to dispense prepared
chicken wings or legs. For purposes of this subparagraph, a sports-themed
restaurant of bar is one with more than two screens, or any screen larger than
25 inches, available for the viewing of sporting events.
IN WITNESS WHEREOF, the parties have duly executed this Addendum to the
Franchise Agreement as of the date and year first above written.

                      FRANCHISEE:   US
 
                    ANKER, INC.   BUFFALO WILD WINGS
INTERNATIONAL, INC.
 
                    By:   AMC Wings, Inc.                                   Its:
  Sole Shareholder of Anker, Inc.   /s/ Sally J. Smith                          
By:   Sally J. Smith /s/ T. Michael Ansley       Its:   President & CEO        
      By:   Diversified Restaurant Holdings, Inc.
As Sole Shareholder of AMC Wings, Inc.            
 
  Its:   President & CEO, T. Michael Ansley            

 

 